 

--------------------------------------------------------------------------------

EXHIBIT 10.39
 

--------------------------------------------------------------------------------

 
U.S. $250,000,000
 
AMENDED AND RESTATED CONTINUING AGREEMENT
FOR LETTERS OF CREDIT
DATED AS OF
FEBRUARY 2, 2012
AMONG
 
CAMERON INTERNATIONAL CORPORATION
AND CERTAIN SCHEDULED SUBSIDIARIES


AS APPLICANTS
 
AND
 
CITIBANK, N.A.


AS LETTER OF CREDIT ISSUER
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
 
ARTICLE I
   
DEFINITIONS AND ACCOUNTING TERMS
       
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Computation of Time Periods
17
Section 1.03.
Accounting Terms
17
Section 1.04.
Miscellaneous
17
       
ARTICLE II
   
AMOUNT AND TERMS OF THE LETTERS OF CREDIT
       
Section 2.01.
Letters of Credit
17
Section 2.02.
Fees
20
Section 2.03.
Administration; Reimbursement; Demand Loans
21
Section 2.04.
Default Interest
22
Section 2.05.
Yield Protection
22
Section 2.06.
Capital Adequacy
23
Section 2.07.
Illegality
23
Section 2.08.
Payments and Computations
24
Section 2.09.
Taxes
24
Section 2.10.
Reduction or Termination of the Commitment; Effect of Termination
25
Section 2.11.
Transfers; Assignments of Proceeds
26
Section 2.12.
Modifications of a Letter Credit
26
Section 2.13.
Collateral
26
       
ARTICLE III
   
CONDITIONS
       
Section 3.01.
Initial Conditions Precedent
29
Section 3.02.
Additional Conditions Precedent to Each Letter of Credit
31
       
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES
       
Section 4.01.
Representations and Warranties
32
       
ARTICLE V
   
COVENANTS
       
Section 5.01.
Reporting
36
Section 5.02.
Use of Proceeds
38
Section 5.03.
Notice of Default
38
Section 5.04.
Conduct of Business
38
Section 5.05.
Taxes
39
Section 5.06.
Insurance
39
Section 5.07.
Compliance with Laws
39
Section 5.08.
Maintenance of Properties
39
Section 5.09.
Inspection
39
Section 5.10.
Credit Agreement Notices
40
Section 5.11.
Further Assurances
40
Section 5.12.
[Reserved]
40

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
Section 5.13.
Indebtedness
40
Section 5.14.
Merger
41
Section 5.15.
Sale of Assets
41
Section 5.16.
[Reserved]
41
Section 5.17.
Liens
41
Section 5.18.
Affiliates
42
Section 5.19.
Environmental Matters
42
Section 5.20.
Restrictions on Subsidiary Payments
42
Section 5.21.
ERISA Compliance
43
Section 5.22.
Total Debt to Total Capitalization Ratio
43
Section 5.23.
Removal of Collateral
43
       
ARTICLE VI
   
COLLATERAL ACCOUNTS
       
Section 6.01.
Generally
43
Section 6.02.
Control over Accounts
43
Section 6.03.
Changes to Collateral Accounts
43
Section 6.04.
Fees and Expenses Related to Collateral Accounts
44
       
ARTICLE VII
   
EVENTS OF DEFAULT
       
Section 7.01.
Events of Default
44
Section 7.02.
Remedies
47
Section 7.03.
Application of Amounts Received Following the Occurrence of an Event of Default
47
       
ARTICLE VIII
   
MISCELLANEOUS
       
Section 8.01.
Amendments, Etc
48
Section 8.02.
Notices, Etc
48
Section 8.03.
No Waiver; Remedies
51
Section 8.04.
Costs, Expenses; Indemnity; Limitation of Liability
52
Section 8.05.
Right of Set-Off
53
Section 8.06.
Assignments
54
Section 8.07.
Governing Law; Entire Agreement
55
Section 8.08.
Interest
55
Section 8.09.
Confidentiality
55
Section 8.10.
Execution in Counterparts
56
Section 8.11.
Domicile of Loans
56
Section 8.12.
Binding Effect
56
Section 8.13.
WAIVER OF JURY TRIAL
57
Section 8.14.
Severability
57
Section 8.15.
FORUM SELECTION AND CONSENT TO JURISDICTION
57
Section 8.16.
DAMAGES
58
Section 8.17.
Appointment of Process Agent
58
Section 8.18.
Patriot Act Notice
58

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
Section 8.19.
Survival of Agreements, Representations and Warranties, Etc
59
Section 8.20.
Judgment Currency
59
Section 8.21.
Currency Conversion
59
Section 8.22.
Exchange Rates
60
Section 8.23.
Additional Subsidiary Applicants
60
Section 8.24.
Amendment and Restatement
62

 
SCHEDULES:
         
Schedule 1.01(a)
Existing Letters of Credit
 
Schedule 1.01(b)
Pricing Schedule
 
Schedule 4.01(h)(i)
Subsidiaries
 
Schedule 4.01(h)(ii)
Subsidiary Applicants
 
Schedule 4.01(v)
Collateral Accounts
 
Schedule 5.17
Liens
       
EXHIBITS:
         
Exhibit A
Form of Collateral Provider Guaranty
 
Exhibit B
Form of Compliance Certificate
 
Exhibit C
Form of Joinder Agreement
 
Exhibit D
Form of Request to Withdraw Collateral
 
Exhibit E
Form of Security Agreement
 
Exhibit F
Form of Subsidiary Guaranty
 
Exhibit G
Form of Notice of Letter of Credit
 
Exhibit H
Form of Collateral Certificate
 

 
 
iii

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CONTINUING
AGREEMENT FOR LETTERS OF CREDIT
 
THIS AMENDED AND RESTATED CONTINUING AGREEMENT FOR LETTERS OF CREDIT is entered
into as of February 2, 2012 among CAMERON INTERNATIONAL CORPORATION, a Delaware
corporation ("Cameron"), certain subsidiaries of Cameron, as Subsidiary
Applicants, and CITIBANK, N.A., as letter of credit issuer.
 
WITNESSETH:
 
WHEREAS, Cameron is party to that certain Continuing Agreement for Letters of
Credit dated as of October 15, 2010 (the "Existing Agreement") among Cameron,
certain subsidiaries of Cameron that are parties thereto, and Citibank, N.A., as
letter of credit issuer;
 
WHEREAS, Cameron and the Letter of Credit Issuer desire to amend and restate
(but not extinguish) the Existing Agreement to create an option to secure
letters of credit under the revolving letter of credit facility established
under the Existing Agreement in the aggregate principal amount of U.S.
$250,000,000 (as such amount may decrease in accordance with the terms hereof),
pursuant to which one or more standby letters of credit may be issued for the
account of Cameron and its Subsidiary Applicants; and
 
WHEREAS, the Letter of Credit Issuer is willing to enter into such amendment and
restatement of the Existing Agreement and to issue such letters of credit and to
make such revolving letter of credit facility available to Cameron and the
Subsidiary Applicants on the terms and subject to the conditions and
requirements hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto (a) agree that the Existing Agreement is
amended and restated (but not substituted or extinguished) in its entirety by
this Agreement and (b) further agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01.     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and the plural forms of the terms defined):
 
"Acceptable Security Interest" in any property means a Lien on such property
which (a) exists in favor of the Letter of Credit Issuer, (b) is superior to all
Liens or rights of any other Person in the property encumbered thereby, other
than Liens permitted under Section 5.17(a)-(c), (c) secures the Obligations, and
(d) is perfected and enforceable.
 
"Account Control Agreement" means, with respect to each Collateral Account, an
agreement, in form and substance reasonably satisfactory to the Letter of Credit
Issuer, among the Letter of Credit Issuer, the applicable Account Institution at
which such Collateral Account is maintained, and the Collateral Provider which
is the customer of such Account Institution, providing for control over such
account to vest in the Letter of Credit Issuer.
 
 
 

--------------------------------------------------------------------------------

 
 
"Account Institution" means each of (a) the Letter of Credit Issuer (or an
Affiliate thereof) and (b) each such other depository bank, securities
intermediary, or other institution designated by Cameron and approved by the
Letter of Credit Issuer in accordance with Section 6.03, which maintains and
administers a Collateral Account.
 
"Additional Collateral Event" has the meaning specified in Section 2.13(f).
 
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term "controls" (including the
terms "controlled by" or "under common control with") includes the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of Equity
Interests, by contract or otherwise.
 
"Agreement" means this Amended and Restated Continuing Agreement for Letters of
Credit, as amended, supplemented or modified from time to time.
 
"Agreement Currency" has the meaning specified in Section 8.20.
 
"Alternative Base Rate" means, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest of:
 
(a)           the fluctuating commercial loan rate announced by the Letter of
Credit Issuer from time to time at its New York, NY office (or other
corresponding office, in the case of any successor Letter of Credit Issuer) as
its prime rate or base rate for U.S. Dollar loans in the United States of
America in effect on such day (which base rate may not be the lowest rate
charged by the Letter of Credit Issuer on loans to any of its customers); and
 
(b)           the sum of (i) the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the next business day, provided that (A) if such day
is not a business day, the rate on such transactions on the immediately
preceding business day as so published on the next business day shall apply, and
(B) if no such rate is published on such next business day, the rate for such
day shall be the average of the offered rates quoted to the Letter of Credit
Issuer on such day for such transactions by three (3) federal funds brokers of
recognized standing as selected by the Letter of Credit Issuer, plus (i) a
percentage per annum equal to one-half of one percent (½%).
 
Any change in the Alternative Base Rate due to a change in the prime rate or
federal funds rate specified in clauses (a) or (b) above, shall be effective on
the effective date of such change in the prime rate, federal funds rate, as
applicable.
 
"Applicant" means Cameron and each Subsidiary Applicant, as applicable, provided
that if a Subsidiary Applicant is an Applicant, Cameron shall be a co-Applicant,
and in that case, "Applicant" means such Subsidiary Applicant together with
Cameron.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Approved Currency" means Dollars, Euros, and Sterling, and any other currency
mutually agreed between Cameron and the Letter of Credit Issuer.
 
"Bank Guaranty" means a guaranty executed by the Letter of Credit Issuer with
respect to obligations of an Applicant and provided pursuant to this Agreement.
 
"Bankruptcy Code" means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
 
"Bolero System" means Bolero’s business processes and methods, together with the
digital information system, which are provided for communicating messages, the
documents and facilitating business transactions, as well as, the rules
governing their use.
 
"Business Day" means any day of the year except (a) Saturday and Sunday, (b) any
day on which the Letter of Credit Issuer is required or authorized to close in
New York City, New York or Houston, Texas, or (c) if the applicable Business Day
relates to the issuance or Modification of, or a draw under, or a payment in
respect of obligations related to (i) a Letter of Credit denominated in
Sterling, any day on which the Letter of Credit Issuer is required or authorized
to close in London, England, or (ii) a Letter of Credit denominated in Euros,
any day that is not a TARGET Day or (iii) a Letter of Credit denominated in any
other Approved Currency besides Dollars, Euros or Sterling, any day on which the
Letter of Credit Issuer is authorized or required by law to remain closed in the
relevant jurisdiction and any other day that the Letter of Credit Issuer
determines in its reasonable discretion shall be unavailable for purposes of
transactions in or the settlement of payments in such other Approved Currency.
 
"Calculation Date" means (a) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of any Letter of Credit denominated in any
currency other than Dollars, (ii) each date of a Modification of any Letter of
Credit denominated in any currency other than Dollars, and (iii) each Letter of
Credit Payment Date of any Letter of Credit denominated in any currency other
than Dollars, (b) the last Business Day of each calendar quarter, and (c) such
additional dates as the Letter of Credit Issuer shall reasonably require.
 
"Cameron Lux V" means Cameron Lux V SARL, a limited liability company duly
organized and existing under the laws of the Grand Duchy of Luxembourg.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations and
requirements thereunder in each case as now or hereafter in effect.
 
"Change in Control" means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d 3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of Cameron.
 
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Letter of Credit Issuer (or, for
purposes of Section 2.06, by the Letter of Credit Issuer’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"CitiDirect Documents" means those documents, certificates and instruments
reasonably required by the Letter of Credit Issuer to be executed by each
Applicant for the implementation of the CitiDirect Electronic Platform.
 
"CitiDirect Electronic Platform" means Citibank, N.A.'s standard internet-based
electronic banking platform for communicating transactional information and
instructions between the Letter of Credit Issuer and the Applicants.
 
"Code" means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.
 
"Collateral" means Permitted Collateral held in a Collateral Account and subject
to an Acceptable Security Interest.
 
"Collateral Account" means each blocked deposit account or blocked securities
account listed on Schedule 4.01(v) on the Effective Date, or established or
designated in accordance with Section 6.03 after the Effective Date, established
and maintained at the office of an Account Institution as collateral security
for the Letter of Credit Liabilities and subject to an Acceptable Security
Interest and an Account Control Agreement.  With respect to any such deposit
account or securities account, the term "Collateral Account" shall be deemed to
include all subaccounts and investment or fund vehicles relating to such account
and any successor accounts, to the extent subject to an Acceptable Security
Interest and an Account Control Agreement.
 
"Collateral Certificate" has the meaning specified in Section 5.01(c).
 
"Collateral Provider" means each of Cameron and, if it has pledged Collateral,
Cameron Lux V; provided that each Collateral Provider other than Cameron must
guarantee the Obligations pursuant to a Collateral Provider Guaranty.
 
"Collateral Provider Guarantor" means each Collateral Provider that has executed
a Collateral Provider Guaranty.
 
"Collateral Provider Guaranty" means each guaranty of the Obligations executed
by a Collateral Provider in substantially the form of Exhibit A, together with
any supplements or joinders thereto; provided that such Collateral Provider
Guaranty shall provide for recourse only to the Collateral pledged by such
Collateral Provider.
 
 
-4-

--------------------------------------------------------------------------------

 
 
"Collateral Value" means, as of any date of determination, the aggregate value
of the Collateral held in the Collateral Accounts on such day, (a) as set forth
in the Collateral Certificate most recently delivered pursuant to Section 5.01
or (b) if the date of determination is later than the date of the most recent
Collateral Certificate, as determined by the Letter of Credit Issuer by
accessing information regarding the Collateral Accounts obtained directly
through the relevant Account Institutions.
 
"Commitment" means the Letter of Credit Issuer's obligation to issue Letters of
Credit pursuant to Section 2.01, in the amount set forth on the Letter of Credit
Issuer's signature page to this Agreement, or in the amount set forth in the
assignment pursuant to which the Letter of Credit Issuer assumed its Commitment,
as applicable, as such obligations may be reduced from time to time as expressly
provided pursuant to this Agreement; provided that the aggregate Commitment
shall not exceed $250,000,000 at any time.
 
"Commitment Fee" has the meaning specified in Section 2.02(a).
 
“Commitment Fee Rate” means, with respect to Letters of Credit of any Type, at
any time, the percentage rate per annum set forth as the “Commitment Fee”
applicable at such time as set out in the Pricing Schedule in the attached
Schedule 1.01(b).
 
"Commitment Termination Date" means the earliest of (i) the Maturity Date and
(ii) the date on which the Commitment is terminated in full or reduced to zero
pursuant to Section 2.10 or Section 7.02.
 
"Complete Collateral Compliance" as of any date means that as of such date the
Collateral Value is equal to or greater than the Required Collateral Amount.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit B.
 
"Consolidated" refers to the consolidation of the accounts of Cameron and its
Subsidiaries in accordance with GAAP.
 
"Consolidated EBITDA" means (a) Consolidated Net Income for any applicable
period plus, to the extent deducted from revenues in determining Consolidated
Net Income (i) Consolidated Interest Expense for such period, (ii) expenses for
income and franchise taxes paid or accrued during such period, (iii)
depreciation and amortization for such period, (iv) non-recurring, non-cash
charges for such period, and (iv) extraordinary losses incurred during such
period other than in the ordinary course of business minus, to the extent
included in Consolidated Net Income, extraordinary gains realized in such period
other than in the ordinary course of business, all calculated for Cameron and
its Subsidiaries on a consolidated basis, and (b) includes, on a pro forma
basis, Consolidated EBITDA of any Person acquired in accordance with Section
5.14 for the four fiscal quarters most recently ended prior to the date of such
acquisition.
 
"Consolidated Indebtedness" means at any time the Indebtedness of Cameron and
its Subsidiaries calculated on a Consolidated basis as of such time.
 
 
-5-

--------------------------------------------------------------------------------

 
 
"Consolidated Interest Expense" means, with reference to any period, the
interest expense of Cameron and its Subsidiaries calculated on a consolidated
basis for such period as determined in accordance with GAAP.
 
"Consolidated Net Income" means, for any period, the net income (or loss) of
Cameron and its Subsidiaries calculated on a consolidated basis for such period
in accordance with GAAP.
 
"Consolidated Net Worth" means at any time the consolidated stockholders' equity
of Cameron and its Subsidiaries calculated on a consolidated basis as of such
time; provided that any changes in consolidated stockholders' equity as a result
of (a) foreign currency translation adjustments and (b) any change in the fair
value of any Financial Contract pursuant to Financial Accounting Standards Board
Bulletin No 133, in each case after the date hereof, shall be excluded when
computing Consolidated Net Worth.
 
"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, bank
guaranties, operating agreement, take or pay contract, a standby letter of
credit which supports a payment obligation, or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, and specifically excluding commercial letters of credit,
standby letters of credit, and bank guaranties, in each case, which support
performance obligations.
 
"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Cameron or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
"Credit Documents" means this Agreement, the Security Agreement, each Collateral
Provider Guaranty, each Subsidiary Guaranty, each Account Control Agreement,
each other Security Instrument, each Notice of Letter of Credit, each Letter of
Credit, each Request to Withdraw Collateral and each other document or
instrument executed and delivered in connection with this Agreement.
 
"Credit Party" means each Applicant and each Subsidiary Guarantor.
 
"Default" means an Event of Default or an event which, with the giving of notice
or lapse of time or both, would constitute an Event of Default.
 
"Demand Loan" has the meaning specified in Section 2.03.
 
"Dollars" and "$" means lawful money of the United States of America.
 
"Dollar Equivalent" means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
calculated by the Letter of Credit Issuer using the applicable Exchange Rate
with respect to such currency at the time in effect pursuant to Section 8.22 or
as otherwise expressly provided herein.
 
 
-6-

--------------------------------------------------------------------------------

 
 
"Drawing Document" has the meaning specified in Section 2.01(b).
 
"Effective Date" has the meaning specified in Section 3.01.
 
"Electronic Communications" has the meaning specified in Section 8.02(d).
 
"Eligible Assignee" means (a) any Affiliate of the Letter of Credit Issuer and
(b) if no Event of Default has occurred and is continuing, with the consent of
Cameron (which consent will not be unreasonably withheld; provided that Cameron
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Letter of Credit Issuer within five (5)
Business Days after receiving notice thereof), any other commercial bank or
financial institution not covered by clause (a) of this definition; provided
that neither Cameron nor any Subsidiary or Affiliate of Cameron shall be an
Eligible Assignee.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
"Equity Interest" means as to any Person, any capital stock, partnership
interest, joint venture interest, company interest, membership interest or other
equity interest in such Person, or any warrant, option or other right to acquire
any Equity Interest in such Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, together with the regulations
thereunder, as in effect from time to time.
 
"Euro" or "E" means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
"Event of Default" means an event described in Section 7.01.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
"Exchange Rate" means at any time, with respect to any amount due in a currency
other than Dollars, the Letter of Credit Issuer's or its correspondent's
currency selling rate applicable to the place, currency and value date on such
amount, or a rate determined by any other reasonable method the Letter of Credit
Issuer reasonably deems appropriate, and such determination shall be prima facie
evidence thereof.
 
 
-7-

--------------------------------------------------------------------------------

 


"Excluded Taxes" means, in the case of the Letter of Credit Issuer, taxes
imposed on its overall net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which the Letter of Credit Issuer is incorporated
or organized.
 
"Existing Agreement" has the meaning specified in the recitals hereto.
 
"Existing Letters of Credit" means, collectively, all letters of credit
identified on Schedule 1.01(a) hereto and outstanding on the Effective Date.
 
"Expiration Date" means, for any Letter of Credit, the later of (i) the Stated
Expiry Date of such Letter of Credit or such earlier date, if any, on which such
Letter of Credit is permanently cancelled in writing by the applicable
Applicant, the beneficiary thereof and each transferee, if any, thereof, and
(ii) if an Extension Event shall occur in respect of such Letter of Credit, the
date on which the Letter of Credit Issuer shall receive an opinion from its
counsel to the effect that a final and nonappealable judgment or order has been
rendered or issued either terminating the order, injunction or other process or
decree restraining the Letter of Credit Issuer from paying under such Letter of
Credit or permanently enjoining the Letter of Credit Issuer from paying under
such Letter of Credit.
 
"Extension Event" means, in respect of any Letter of Credit, that at any time
the Letter of Credit Issuer shall have been served with or otherwise be
subjected to a court order, injunction or other process or decree restraining or
seeking to restrain such Letter of Credit Issuer from paying any amount under
the Letter of Credit and either (i) there has been a drawing under such Letter
of Credit which the Letter of Credit Issuer would otherwise be obligated to pay
or (ii) the Stated Expiry Date of such Letter of Credit has occurred but the
right of the beneficiary or transferee to draw under such Letter of Credit has
been extended past such date in connection with the pendency of the related
court action or proceeding.
 
"Face Amount" means, with respect to each Letter of Credit, and as of any date
of determination, the lesser of (a) the stated amount of such Letter of Credit,
and (b) the maximum amount available to be drawn under such Letter of Credit.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
 
"Financial Contract" of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.
 
"Financial Letter of Credit" means a Letter of Credit other than a Performance
Letter of Credit.
 
"Financial Letter of Credit Percentage" means, at any time, the percentage
obtained by dividing the Dollar Equivalent of the Letter of Credit Liabilities
with respect to all Financial Letters of Credit outstanding at such time
(including any Financial Letter of Credit for which a Notice of Letter of Credit
has been submitted) by the Dollar Equivalent of the Letter of Credit Liabilities
with respect to all Letters of Credit outstanding at such time (including any
Financial Letter of Credit for which a Notice of Letter of Credit has been
submitted).
 
 
-8-

--------------------------------------------------------------------------------

 
 
"GAAP" means generally accepted accounting principles from time to time in
effect as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the statements and pronouncements of the Financial Accounting Standards Board or
in such other statements, opinions and pronouncements by such other entity as
may be approved by a significant segment of the U.S. accounting profession.  All
calculations for purposes of determining compliance with the financial covenants
set forth in Section 5.22, however, shall be adjusted to reflect GAAP accounting
principles and policies consistent with those in effect on December 31, 2009.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or European Central Bank).
 
"Hazardous Materials" means the substances identified as such pursuant to CERCLA
and any chemicals, substances, and wastes regulated under any other
Environmental Law, including without limitation pollutants, contaminants,
petroleum or petroleum products Released into the environment, radionuclides,
radioactive materials, and medical and infectious waste.
 
"Illegality Event" has the meaning specified in Section 2.07.
 
"Indebtedness" of a Person means such Person's (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (c) Indebtedness of
another Person, whether or not assumed, secured by (or for which the holder of
such Indebtedness has the right, contingent or otherwise, to be secured by) a
Lien on Property of such Person, (d) obligations which are evidenced by notes,
acceptances, or other instruments, (e) Capitalized Lease Obligations, (f)
Contingent Obligations in respect of Indebtedness of another Person, and (g)
reimbursement obligations of such Person in respect of drawn letters of credit
or acceptance financing; provided that, this defined term "Indebtedness" shall,
except for purposes of clause (g) hereof, specifically exclude obligations of a
Person in respect of commercial letters of credit, standby letters of credit,
and bank guaranties, in each case, which support performance obligations,
without regard to whether such obligations are secured or unsecured.
 
"Indemnified Parties" has the meaning specified in Section 8.04(b).
 
"Information" has the meaning specified in Section 8.09.
 
"ISP" means International Standby Practices 1998 (International Chamber of
Commerce Publication No. 590) and subsequent revision thereof adhered to by the
Letter of Credit Issuer on the date such Letter of Credit is issued.
 
 
-9-

--------------------------------------------------------------------------------

 
 
"Issuance Date" has the meaning specified in Section 3.02.
 
"Issuance Fee" has the meaning specified in Section 2.02(b).
 
"Issuance Fee Rate" means, with respect to Secured Letters of Credit and
Unsecured Letters of Credit of any Type, at any time, the percentage rate per
annum set forth as the "Issuance Fee" applicable at such time to Secured Letters
of Credit or Unsecured Letters of Credit of such Type, as applicable, as set out
in the Pricing Schedule in the attached Schedule 1.01(b).
 
"Joinder Agreement" means an agreement in substantially the same form as Exhibit
C.
 
"JPMorgan Credit Agreement" means that certain Credit Agreement dated as of
April 14, 2008 among Cameron International Corporation, the other parties named
therein as borrowers, JPMorgan Chase Bank, N.A., as Administrative Agent,
Citibank, N.A., as a lender and the other lenders party thereto, as amended by
that First Amendment to Credit Agreement and Waiver dated as of October 15, 2010
and the Second Amendment to Credit Agreement dated June 6, 2011, and as further
amended or modified from time to time.
 
"Judgment Currency" has the meaning specified in Section 8.20.
 
"Letter of Credit" means each standby letter of credit issued or deemed issued
by the Letter of Credit Issuer pursuant to Section 2.01 (including the Existing
Letters of Credit), as extended or otherwise Modified by the Letter of Credit
Issuer from time to time.
 
"Letter of Credit Issuer" means Citibank, N.A. (or any Affiliate or branch
designated by Citibank, N.A. or, in the case of a Bank Guaranty, any foreign
branch or Affiliate designated by Citibank, N.A.) in its capacity as Letter of
Credit Issuer hereunder and any successor in such capacity pursuant to Section
8.06.
 
"Letter of Credit Issuer Parties" has the meaning assigned to such term in
Section 8.02(d).
 
"Letter of Credit Liabilities" means the maximum aggregate amount of all undrawn
portions of Letters of Credit (after giving effect to any step up provision or
other mechanism for increases, if any, and assuming compliance with all
conditions to drawing) plus the aggregate amount of all drawings under Letters
of Credit which are unpaid.
 
"Letter of Credit Payment Date" has the meaning specified in Section 2.03.
 
"L/C Related Documents" has the meaning specified in Section 2.01(b).
 
"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
"Losses" has the meaning specified in Section 8.04(b).
 
 
-10-

--------------------------------------------------------------------------------

 
 
"Material Adverse Effect" means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of Cameron and its Subsidiaries, taken as a whole, (ii) the ability of
any Credit Party or Collateral Provider to perform its obligations under the
Credit Documents to which it is a party, or (iii) the validity or enforceability
of this Agreement or any of the other material Credit Documents or the rights or
remedies of the Letter of Credit Issuer thereunder.
 
"Material Indebtedness" is defined in Section 7.01(e).
 
"Material Subsidiary" means any Subsidiary of Cameron, which Subsidiary holds or
constitutes 10% or more of Cameron's Consolidated assets as of the last day of,
or Consolidated EBITDA of Cameron for the period of four fiscal quarters most
recently ended as at the last day of, the most recent fiscal quarter for which
the consolidated financial statements of Cameron are available at the time.
 
"Maturity Date" means February 2, 2015.
 
 "Modify" and "Modification" have the meaning specified in Section 2.01(a).
 
"Moody's" means Moody's Investors Service, Inc. or any successor thereto.
 
"Multiemployer Plan" means a Plan as defined in Section 4001(a)(3) of ERISA to
which Cameron or any member of the Controlled Group is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.
 
"Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which Cameron or a member of
the Controlled Group, and one or more employers other than Cameron or a member
of the Controlled Group, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
Cameron or any member of the Controlled Group made or accrued an obligation to
make contributions during any of the five plan years preceding the date of
termination of such plan.
 
"Non-U.S. Credit Party" has the meaning specified in Section 2.05(b).
 
"Non-U.S. Collateral Provider" has the meaning specified in Section 3.01(d).
 
"Notice of Letter of Credit" has the meaning specified in Section 2.01(a).
 
"Obligations" means all obligations (liquidated, contingent or otherwise) from
time to time owed by Cameron or any Subsidiary pursuant to, as a result of or in
connection with any of the Credit Documents, including all Reimbursement
Obligations owed to the Letter of Credit Issuer and all obligations to pay fees,
costs, expenses, indemnities and other amounts under any Credit Document.
 
 
-11-

--------------------------------------------------------------------------------

 
 
"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
"Other Taxes" has the meaning specified in Section 2.09(b).
 
"Overdraft Rate" means a per annum interest rate established from time to time
by Citibank, N.A. applicable to overdrawn amounts from the Reimbursement
Account.
 
"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. 107-56, signed into law October 26, 2001.
 
"Payment Office" means the office of the Letter of Credit Issuer located at 3800
Citibank Center, Building B, 3rd Floor, Attn: Standby Letter of Credit Unit,
Tampa, FL 33610, or such other office as the Letter of Credit Issuer may
designate by written notice to Cameron.
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.
 
"Performance Letter of Credit" means a Letter of Credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
 
"Permitted Collateral" means (a) cash, (b) direct debt obligations of the United
States of America, and (c) any other investment that, when held as collateral
for an Applicant's Obligations, would, in the Letter of Credit Issuer's
determination (in its sole discretion), result in no capital reserve
requirements under the regulations of the Board of Governors of the Federal
Reserve System with respect to the Letter of Credit Issuer's obligations to fund
draws on such Letter of Credit.
 
"Permitted Liens" means the Liens permitted under Section 5.17.
 
"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.
 
"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Cameron or any member of the Controlled Group may have any
liability.
 
"Process Agent" has the meaning specified in Section 8.17.
 
"property" or "asset" (in either case, whether or not capitalized) of a Person
means any and all property, whether real, personal, tangible, intangible, or
mixed, of such Person, or other assets owned, leased or operated by such Person.
 
 
-12-

--------------------------------------------------------------------------------

 
 
"Protective Letter of Credit" means a Letter of Credit issued to support a Bank
Guaranty or another Letter of Credit.
 
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by Cameron or any of its
Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
"Reimbursement Account" has the meaning specified in Section 2.03.
 
"Reimbursement Obligation" has the meaning specified in Section 2.03.
 
"Regulation U" means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
 
"Request to Withdraw Collateral" means a notice substantially in the form of
Exhibit D, delivered pursuant to Section 2.13(h).
 
"Required Collateral Amount" means
 
(a)           if Collateral is not required pursuant to Section 7.02, the sum
of, without duplication,
 
(i)            the aggregate Face Amount of the outstanding Secured Letters of
Credit,
 
(ii)           any required Section 2.13(c) Collateral, and
 
(iii)          any required Section 2.13(d) Collateral, or
 
(b)           if Collateral is required pursuant to Section 7.02, the amount of
Section 7.02 Collateral required.
 
 
-13-

--------------------------------------------------------------------------------

 
 
"Reset Date" has the meaning assigned to such term in Section 8.22(a).
 
"Responsible Officer" means, the Chief Executive Officer, President, Chief
Financial Officer, any Executive or Senior Vice President, Treasurer or the
Assistant Treasurer of Cameron.
 
"Sale Leaseback Transaction" of any Person means any arrangement entered into by
such Person or any Subsidiary of such Person, directly or indirectly, whereby
such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter acquired, to any other Person (a
"Transferee"), and whereby such first Person or any Subsidiary of such first
Person shall then or thereafter rent or lease as lessee such property or any
part thereof or rent or lease as lessee from such Transferee or any other Person
other property which such first Person or any Subsidiary of such first Person
intends to use for substantially the same purpose or purposes as the property
sold or transferred.
 
 "SEC" means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
 
"Section 2.13(c) Collateral" has the meaning assigned to such term in Section
2.13(c).
 
"Section 2.13(d) Collateral" has the meaning assigned to such term in Section
2.13(d).
 
"Section 7.02 Collateral" has the meaning assigned to such term in Section
7.02(b).
 
"Section 7.02(a) Collateral" has the meaning assigned to such term in Section
7.02(a).
 
"Section 7.02(b) Collateral" has the meaning assigned to such term in Section
7.02(b).
 
"Secured Letter of Credit" means any Letter of Credit whose full Face Amount is
(and since its issuance has been) secured by Collateral in accordance with
Section 2.13(b) and which, after giving effect to such Letter of Credit and the
Collateral which secures such Letter of Credit, does not cause a Default (as
defined in the JPMorgan Credit Agreement) under the JPMorgan Credit
Agreement.  For the avoidance of doubt, a Letter of Credit may only be a Secured
Letter of Credit if it is secured by Collateral deposited into a Collateral
Account pursuant to Section 2.13(b).  A Letter of Credit which is secured with
Collateral deposited into a Collateral Account pursuant to any provision of this
Agreement other than Section 2.13(b) is not a Secured Letter of Credit.
 
"Securities Act" means the Securities Act of 1933, as amended, and any successor
statute.
 
"Security Agreement" means the Security Agreement in substantially the form of
Exhibit E among the Letter of Credit Issuer and the Collateral Providers, as
amended, restated, supplemented or modified from time to time.
 
"Security Instruments" means, collectively, (a) the Security Agreement, (b) each
Account Control Agreement, (c) each other agreement, instrument or document
executed in connection with creating or perfecting an Acceptable Security
Interest in any Collateral, and (d) each other agreement, instrument or document
executed at any time in connection with securing the Obligations, in each case,
as the same may be amended, modified, restated, or supplemented from time to
time
 
 
-14-

--------------------------------------------------------------------------------

 
 
"S&P" means Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc.,
and any successor thereto.
 
"Single Employer Plan" means a Plan, other than a Multiemployer Plan, maintained
by Cameron or any member of the Controlled Group for employees of Cameron or any
member of the Controlled Group.
 
"Standard Letter of Credit Practice" means any domestic or foreign law or letter
of credit practices applicable in the city in which the Letter of Credit Issuer
issued the applicable Letter of Credit or for its branch or correspondent, such
laws and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be.  Such practices shall be
(i) of banks that regularly issue Letters of Credit in the particular city and
(ii) required or permitted under the UCP or ISP, as chosen in the applicable
Letter of Credit.
 
"Sterling" means the lawful currency of the United Kingdom.
 
"Stated Expiry Date" means the original expiration date stated on the face of
any Letter of Credit, or such other date, if any, to which the Letter of Credit
Issuer extends the expiration of such Letter of Credit at the request of the
applicable Applicant.
 
"Subsidiary" of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
"Subsidiary" shall mean a Subsidiary of Cameron.
 
"Subsidiary Applicant" means a Subsidiary specified as a Subsidiary Applicant on
Schedule 4.01(h)(ii) attached hereto and made a part hereof, or added as a
Subsidiary Applicant pursuant to a joinder pursuant to Section 8.23.
 
"Subsidiary Guarantor" means each Subsidiary that has executed a Subsidiary
Guaranty.
 
"Subsidiary Guaranty" means each guaranty of the Obligations in substantially
the form of Exhibit F, executed by any Subsidiary on a full recourse basis,
together with any supplements or joinders thereto.
 
"Substantial Portion" means, with respect to the Property of Cameron and its
Subsidiaries, Property which represents more than the greater of (a)
$300,000,000 and (b) 20% of the Consolidated assets of Cameron and its
Subsidiaries as shown in the Consolidated financial statements of Cameron and
its Subsidiaries as of the end of the most recent fiscal quarter for which
financial statements are available at the time such determination is made.
 
 
-15-

--------------------------------------------------------------------------------

 
 
"Synthetic Lease" means (a) any lease that is treated as an Operating Lease
under GAAP but for which Cameron or any of the Subsidiaries is viewed as the
owner of the leased Property under the Code and (b) guaranties by Cameron or any
of the Subsidiaries of the obligations of the lessor of such leased Property
which are secured by the payments due under the lease of such Property.
 
"TARGET Day" means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.
 
"Taxes" has the meaning specified in Section 2.09(a).
 
"Termination Event" means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of Cameron or any other
member of a Controlled Group from such Plan during a plan year in which Cameron
or any other member of a Controlled Group was a "substantial employer" as
defined in Section 4001(a)(2) of ERISA or was deemed such under Section 4068(f)
of ERISA, (c) the termination of such Plan, the filing of a notice of intent to
terminate such Plan or the treatment of an amendment of such Plan as a
termination under Section 4041 of ERISA, (d) the institution by the PBGC of
proceedings to terminate such Plan, or (e) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.
 
"Total Capitalization" means, at any time, the sum of Total Debt and
Consolidated Net Worth at such time.
 
"Total Debt" means, at any time, that part of the Consolidated Indebtedness of
Cameron and the Subsidiaries at such time which would be reflected on a balance
sheet prepared in accordance with GAAP.
 
"Type", when used in reference to any Letter of Credit, refers to whether such
Letter of Credit is a Financial Letter of Credit or a Performance Letter of
Credit, as determined by the Letter of Credit Issuer in accordance with Section
2.01.
 
"UCP" means Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 or No. 600 and
any subsequent revision thereof adhered to by the Letter of Credit Issuer on the
date such Letter of Credit is issued.
 
"Unfunded Liabilities" means the amount (if any) by which the actuarial present
value of the benefit attributed by the pension benefit formula under all Single
Employer Plans to employee service rendered prior to that date (based on current
and past compensation levels) exceeds the fair value of all Plan assets, all
determined as of the last day of the Credit Parties' fiscal year using a
calculation methodology, discount rate, expected return on Plan assets, rate of
compensation increase, and other gain or loss components required or permitted
under Statement of Financial Accounting Standards No. 87 in presenting the
projected benefit obligation.
 
"Unsecured Letter of Credit" means any Letter of Credit that is not a Secured
Letter of Credit.
 
 
-16-

--------------------------------------------------------------------------------

 
 
"Wholly-Owned Subsidiary" of any Person means (a) any Subsidiary of such Person
all of the Equity Interests (other than shares required to law to be owned by
another Person, director's qualifying shares and other immaterial interests) in
which are owned by such Person and/or one or more other Wholly-Owned
Subsidiaries of such Person or (b) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled by such Person.
 
"Withdrawal Liability" shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
 
Section 1.02.     Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding".  Unless otherwise indicated, all references to a
particular time are references to New York City time.
 
Section 1.03.     Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.
 
Section 1.04.     Miscellaneous.  The words "hereof", "herein" and "hereunder"
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The term "including" shall mean "including, without limitation,",
the term "include" shall mean "include, without limitation," and the term
"includes" shall mean "includes, without limitation,".
 
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE II
AMOUNT AND TERMS OF THE LETTERS OF CREDIT
 
Section 2.01.     Letters of Credit.
 
(a)           The Letter of Credit Issuer agrees, on the terms and conditions
herein set forth, to issue standby Letters of Credit for the account of any
Applicant and to renew, extend, increase, decrease or otherwise modify each
Letter of Credit ("Modify" and each such action a "Modification"), in each case
in any Approved Currency, from time to time on any Business Day during the
period from the date hereof until the Maturity Date; provided that (i) the
Letter of Credit Issuer shall have no obligation to issue or Modify a Letter of
Credit if the Dollar Equivalent of the aggregate outstanding Letter of Credit
Liabilities would exceed the total Commitment after giving effect to such
issuance or Modification, and (ii) no Letter of Credit shall have a Stated
Expiry Date later than two years from its date of issuance, or such later date
agreed by the Letter of Credit Issuer in its sole discretion.  The Letter of
Credit Issuer shall issue (or Modify) each Letter of Credit on notice received
by the Letter of Credit Issuer from the Applicant not later than 12:00 P.M. (New
York City time) on the third Business Day prior to the date of the proposed
issuance (or Modification) of such Letter of Credit.  Each such notice of a
Letter of Credit (a "Notice of Letter of Credit") shall be submitted to the
Letter of Credit Issuer under the Bolero System or the CitiDirect Electronic
Platform (or, if requested by the Letter of Credit Issuer, in accordance with
Section 8.02(a)) in substantially the form of Exhibit G, specifying therein (i)
the requested date of issuance (or Modification) of such Letter of Credit (which
shall be a Business Day), (ii) the requested amount of such Letter of Credit and
the Approved Currency in which such amount shall be denominated, (iii) the
requested expiration date of such Letter of Credit, (iv) whether such Letter of
Credit will be a Secured Letter of Credit and secured by Collateral in
accordance with Section 2.13(b), and (v) the purpose and terms of such Letter of
Credit and other information contemplated by Exhibit G.  Additionally, if
requested by the Letter of Credit Issuer, Cameron shall execute and deliver to
the Letter of Credit Issuer an application for letter of credit on the Letter of
Credit Issuer's standard form or on another form agreed upon by Cameron and the
Letter of Credit Issuer.  The Letter of Credit Issuer shall decide in its sole
discretion, and indicate to the Applicant promptly after receiving any Notice of
Letter of Credit, whether such Letter of Credit would be classified for purposes
of capital adequacy or reserve requirements as a Financial Letter of Credit or a
Performance Letter of Credit.  The Letter of Credit Issuer may, at its option,
respond to any Notice of Letter of Credit on behalf of an Applicant by causing
any foreign or domestic branch or Affiliate of the Letter of Credit Issuer to
issue a Letter of Credit or a Bank Guaranty, in each case supported by a
Protective Letter of Credit; provided that any exercise of such option shall not
affect the obligation of the Applicant to repay all drawings and other amounts
due under such Letter of Credit in accordance with the terms of the Credit
Documents. Any Protective Letter of Credit issued under this Agreement and any
Bank Guaranty or other Letter of Credit it supports must be denominated in the
same Approved Currency.  On the Effective Date, all Existing Letters of Credit
shall automatically, without any action on the part of any Person, be deemed to
be Letters of Credit issued and outstanding hereunder, and shall be subject to
and governed by the terms and conditions hereof.
 
(b)           The relevant Applicant shall pay to the Letter of Credit Issuer
each Reimbursement Obligation in accordance with Section 2.03 and the other
provisions of the Credit Documents.  The obligations of each Applicant under
this Agreement and any other agreement or instrument relating to any Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and such other agreement
or instrument under all circumstances, including the following circumstances:
 
(i)           any lack of validity or enforceability of this Agreement, any
Letter of Credit or any other agreement or instrument relating thereto
(collectively, the "L/C Related Documents");
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of any Applicant in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
 
(iii)          the existence of any claim, set-off, defense or other right that
any Applicant may have at any time against any beneficiary or transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the L/C Related Documents or any other matter;
 
 
-18-

--------------------------------------------------------------------------------

 
 
(iv)         payment by the Letter of Credit Issuer against presentation of any
draft, demand or claim for payment under any Letter of Credit presented for
purposes of drawing under any Letter of Credit ("Drawing Document") that does
not comply with the terms of such Letter of Credit or which proves to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person (or a transferee of a Person) purporting to be a successor
or transferee of the beneficiary of such Letter of Credit;
 
(v)           any dispute between or among any Applicant and/or any
Subsidiaries, any of their Affiliates, the beneficiary of any Letter of Credit
or any financing institution or other party to whom any Letter of Credit may be
transferred;
 
(vi)         the Letter of Credit Issuer or any of its branches or Affiliates
being the beneficiary of any Letter of Credit;
 
(vii)         the Letter of Credit Issuer or any correspondent honoring a
drawing against a Drawing Document up to the amount available under the Letter
of Credit;
 
(viii)        the Letter of Credit Issuer or any correspondent having previously
paid against fraudulently signed or presented Drawing Documents (whether or not
the relevant Applicant reimbursed the Letter of Credit for such drawing);
 
(ix)          any exchange, release or non-perfection of any collateral for, or
any release or amendment or waiver of or consent to departure from any guarantee
of, all or any of the obligations of any Applicant in respect of any Letter of
Credit;
 
(x)           the issuance of a Letter of Credit (or any Modification thereto)
in a form other than substantially as requested by the Applicant, unless the
Letter of Credit Issuer receives written notice from such Applicant of such
error within three Business Days after such Applicant shall have received a copy
of the Letter of Credit (or such Modification); or
 
(xi)          any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing, that might, but for this paragraph,
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, an Applicant's obligations hereunder (whether against the
Letter of Credit Issuer, the beneficiary or any other Person).
 
however, this Section 2.01(b) shall not limit any right of any Applicant to make
a claim against the Letter of Credit Issuer to the extent provided in Section
2.01(d).
 
(c)           Each Applicant assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to the use of
such Letter of Credit. Except as otherwise expressly provided in this Agreement,
neither the Letter of Credit Issuer nor any branch, Affiliate or correspondent
bank of the Letter of Credit Issuer nor any of their respective employees,
agents, officers or directors shall be liable or responsible for: (i) the use
that may be made of any Letter of Credit issued by it or any acts or omissions
of any beneficiary or transferee of any Letter of Credit issued by it in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be invalid, insufficient, fraudulent or forged; (iii) payment by the Letter of
Credit Issuer against presentation of documents that do not strictly comply with
the terms of the relevant Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit;
(iv) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, or (v) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit issued by it.  In furtherance and not
in limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order and shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, without responsibility for further
investigation, regardless of any notice or information to the contrary.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(d)           Each Applicant shall have a claim against the Letter of Credit
Issuer, and the Letter of Credit Issuer shall be liable to such Applicant, to
the extent of any direct damages suffered by such Applicant that are determined
by a court of competent jurisdiction in a final, non-appealable judgment to have
been caused by the Letter of Credit Issuer's (i) willful misconduct or (ii)
gross negligence.  No provision of Section 2.01(c) shall be construed to limit
or impair a claim by any Applicant under this Section 2.01(d), and the Letter of
Credit Issuer's liability to any Applicant under this Section 2.01(d) shall not
be limited by the limitations on its liability set out in Section 2.01(c).
 
Section 2.02.     Fees.
 
(a)           Commitment Fee.  Cameron agrees to pay to the Letter of Credit
Issuer a commitment fee, which shall accrue at the Commitment Fee Rate on the
daily amount by which the Letter of Credit Issuer's Commitment exceeds the
Dollar Equivalent of the aggregate maximum amount of all undrawn portions of
Letters of Credit (such fee, a "Commitment Fee"), in the case of the Letter of
Credit Issuer, from the date hereof, and in the case of a successor Letter of
Credit Issuer, from the date on which it assumed a Commitment or acquired
Obligations, in each case, until the Commitment Termination Date.  Accrued
Commitment Fees shall be calculated in arrears for the quarters ended each March
31, June 30, September 30, and December 31 and payable quarterly in arrears on
the 7th day of each January, April, July and October, commencing April 7, 2012,
and on the Commitment Termination Date.  The Commitment Fee shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b)           Issuance Fee.  Cameron agrees to pay to the Letter of Credit
Issuer an issuance fee for each Letter of Credit, which shall accrue at the
Issuance Fee Rate for, as applicable, a Secured Letter of Credit, an Unsecured
Letter of Credit that is a Financial Letter of Credit, or an Unsecured Letter of
Credit that is a Performance Letter of Credit, on the daily amount of the Dollar
Equivalent of the Letter of Credit Liabilities with respect to such Letter of
Credit (such fee, an "Issuance Fee"), in the case of the Letter of Credit
Issuer, from the date hereof and, in the case of a successor Letter of Credit
Issuer, from the date on which it assumed a Commitment or acquired Obligations,
in each case until the date on which the Letter of Credit Issuer ceases to hold
any Letter of Credit Liabilities.  Accrued Issuance Fees shall be calculated in
arrears for the quarters ended each March 31, June 30, September 30, and
December 31 and payable quarterly in arrears on the 7th day of each January,
April, July and October, commencing April 7, 2012, and on the date the Letter of
Credit Issuer shall have no further Letter of Credit Liabilities.  The Issuance
Fee shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
 
 
-20-

--------------------------------------------------------------------------------

 
 
(c)           Other Fees.  Cameron shall pay to the Letter of Credit Issuer such
other fees as may be separately agreed to by Cameron and the Letter of Credit
Issuer, as applicable, in writing. Additionally, Cameron agrees to pay to the
Letter of Credit Issuer, (i) in connection with each Letter of Credit issued by
the Letter of Credit Issuer, customary issuance and administrative fees and
expenses for such Letter of Credit, (ii) in connection with Bank Guaranties or
other obligations supported by a Protected Letter of Credit, all fees and
expenses of the Letter of Credit Issuer's foreign Affiliates or branches for
such Bank Guaranties and other obligations, as agreed from time to time between
the Letter of Credit Issuer or such foreign Affiliates or branches and Cameron
and (iii) in connection with the release of Collateral securing a Secured Letter
of Credit in accordance with Section 2.13(h)(i), the difference between the
Issuance Fees actually paid with respect to such Letter of Credit and the amount
of Issuance Fees that would have been due with respect to such Letter of Credit
if it had been an Unsecured Letter of Credit from the date of its issuance.
 
Section 2.03.     Administration; Reimbursement; Demand Loans
 
.  i) Upon receipt from the beneficiary of any Letter of Credit of any demand
for payment under such Letter of Credit, the Letter of Credit Issuer shall
promptly notify the applicable Applicant as to the amount demanded to be paid by
the Letter of Credit Issuer and the proposed payment date.  Upon its
determination to honor any such demand for payment, the Letter of Credit Issuer
shall promptly notify the applicable Applicant of such determination and the
Letter of Credit Issuer's intended payment date therefor (the "Letter of Credit
Payment Date").
 
(b)           The relevant Applicant shall be irrevocably and unconditionally
obligated to reimburse the Letter of Credit Issuer for any amounts of any
payment made by the Letter of Credit Issuer under any Letter of Credit issued by
it for the account of such Applicant (any such amount, a "Reimbursement
Obligation").  Each Reimbursement Obligation shall be due from such Applicant on
the Letter of Credit Payment Date, without presentment, demand, protest or other
formalities of any kind, and payable on the later of (i) the Letter of Credit
Payment Date and (ii) the date that is two Business Days after the date the
Letter of Credit Issuer notifies such Applicant of its determination to honor
any such demand for payment.  The relevant Applicant shall deposit the amount of
the Reimbursement Obligation in a deposit account or accounts to be established
and maintained at the office of the Letter of Credit Issuer (the "Reimbursement
Account") no later than the date such Reimbursement Obligation is payable by
such Applicant pursuant to the immediately preceding sentence. The Letter of
Credit Issuer shall from time to time withdraw funds then held in the
Reimbursement Account to pay any Reimbursement Obligation that is due under this
Agreement. Any Reimbursement Obligation that is not paid on or prior to the
relevant Letter of Credit Payment Date (including by set-off against the
Reimbursement Account) shall bear interest from the relevant Letter of Credit
Payment Date until and including the earlier of (i) the date such Reimbursement
Obligation is paid and (ii) the date such Reimbursement Obligation becomes
payable pursuant to this Section 2.03(b), at a rate per annum equal to the
Overdraft Rate in effect from time to time.  All payments of Reimbursement
Obligations shall be made in the same Approved Currency in which the payment on
the underlying Letter of Credit was made.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(c)           If an Applicant shall fail to pay a Reimbursement Obligation to
the Letter of Credit Issuer after such Reimbursement Obligation has become due
and payable pursuant to Section 2.03(b), such Reimbursement Obligation shall
immediately constitute, without necessity of further act or evidence, a loan (a
"Demand Loan") made by the Letter of Credit Issuer to such Applicant on the date
of such Reimbursement Obligation in a principal amount equal to such
Reimbursement Obligation and repayable upon demand in the Approved Currency in
which such Reimbursement Obligation is denominated, together with interest on
the principal amount of such Demand Loan remaining unpaid from time to time,
payable on demand and computed from the date such Demand Loan is made as
specified above to the date of repayment in full thereof, at a rate per annum
equal to the Alternative Base Rate in effect from time to time plus 2% per
annum. Each Applicant shall repay the principal of all Demand Loans on the
earlier of demand and the Commitment Termination Date.
 
Section 2.04.     Default Interest.  The Applicants shall pay interest on, to
the fullest extent permitted by law, the amount of any Reimbursement
Obligations, interest, Commitment Fee, Issuance Fee, other fee or other amount
payable hereunder that is not paid when due and payable, from the date such
amount shall be due and payable, until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal to the Alternative Base Rate in effect from time to
time plus 2% per annum.
 
Section 2.05.     Yield Protection.  (a)  If any Change in Law:
 
(i)           subjects the Letter of Credit Issuer to any Taxes, or changes the
basis of taxation of payments (other than with respect to Excluded Taxes) to the
Letter of Credit Issuer in respect of any Letters of Credit, or
 
(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Letter of Credit
Issuer, or
 
(iii)           imposes any other condition the result of which is to increase
the cost to the Letter of Credit Issuer of issuing, or committing to issue, or
making a payment in respect of, Letters of Credit, or reduces any amount
receivable by the Letter of Credit Issuer in connection with its Letters of
Credit, or requires the Letter of Credit Issuer to make any payment calculated
by reference to the amount of Letters of Credit or interest or Issuance Fees
received by it, by an amount deemed material by the Letter of Credit Issuer,
 
and the result of any of the foregoing is to increase the cost to the Letter of
Credit Issuer of issuing, or committing to issue, or making a payment in respect
of, Letters of Credit, or to reduce the return received by the Letter of Credit
Issuer in connection with such Letters of Credit, Commitment Fees or Issuance
Fees, then, within 15 days of demand by the Letter of Credit Issuer, the
Applicants shall pay the Letter of Credit Issuer such additional amount or
amounts as will compensate the Letter of Credit Issuer for the actual increased
cost or reduction in amount received.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(b)           If any law or any governmental or quasi governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by the Letter of Credit Issuer, and the result of the foregoing is to
increase the cost to the Letter of Credit Issuer of issuing, or committing to
issue, or making a payment in respect of, Letters of Credit upon the request of,
or of making or maintaining its Commitment to, any Credit Party that is not
incorporated under the laws of the United States of America or a state thereof
(each a "Non-U.S. Credit Party") or to reduce the return received by the Letter
of Credit Issuer in connection with such Letters of Credit applied for by, or
Commitment to any Non-U.S. Credit Party, then, within 15 days of demand by the
Letter of Credit Issuer, such Non-U.S. Credit Party shall pay the Letter of
Credit Issuer such additional amount or amounts as will compensate it for such
increased cost or reduction in amount received.
 
Section 2.06.    Capital Adequacy.  ii) If the Letter of Credit Issuer
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on the Letter of Credit Issuer’s
capital or on the capital of the Letter of Credit Issuer’s holding company, if
any, as a consequence of this Agreement or the Letters of Credit issued by the
Letter of Credit Issuer, to a level below that which the Letter of Credit Issuer
or the Letter of Credit Issuer's holding company could have achieved but for
such Change in Law (taking into consideration the Letter of Credit Issuer's
policies and the policies of the Letter of Credit Issuer's holding company with
respect to capital adequacy), then from time to time the Applicants shall,
within 15 days of demand by the Letter of Credit Issuer, pay to the Letter of
Credit Issuer such additional amount or amounts as will compensate the Letter of
Credit Issuer or the Letter of Credit Issuer's holding company for any such
reduction suffered.
 
(b)           Failure or delay on the part of the Letter of Credit Issuer to
demand compensation pursuant to this Section 2.06 or Section 2.05 shall not
constitute a waiver of the Letter of Credit Issuer's right to demand such
compensation; provided that the Applicants shall not be required to compensate
the Letter of Credit Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Letter of
Credit Issuer notifies the relevant Applicant of the Change in Law giving rise
to such increased costs or reductions and of the Letter of Credit Issuer's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(c)           Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Applicant contained in this
Section 2.06 and Section 2.05 shall survive the payment in full of all
Obligations and the termination of the Commitment.
 
Section 2.07.     Illegality.  Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful, or any governmental
authority, central bank or comparable agency shall assert that it is unlawful
(such unlawfulness or such assertion of unlawfulness being an "Illegality
Event"), for the Letter of Credit Issuer to issue any Letter of Credit, then, on
notice thereof and demand therefor by the Letter of Credit Issuer to Cameron,
the obligation of the Letter of Credit Issuer to issue any such Letters of
Credit shall be suspended until the time set forth in the next succeeding
sentence. The suspension of the obligations of the Letter of Credit Issuer to
issue Letters of Credit shall terminate upon the withdrawal by the Letter of
Credit Issuer of its notice and demand with respect to the Illegality Event
referenced in this Section 2.07.  If an Illegality Event has ceased to exist,
the Letter of Credit Issuer shall promptly withdraw its notice and demand by
giving written notice of withdrawal to Cameron.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 2.08.    Payments and Computations.  a)  The Credit Parties shall make
each payment under any Credit Document not later than 3:00 P.M. (New York City
time), or in the case of payment in any currency other than Dollars, not later
than 11:00 A.M. (New York City time), on the day when due and payable in same
day funds, free and clear of any defenses, set-offs, counterclaims, or
withholdings or deductions for taxes as set forth in Section 2.09 (i) in the
case of a payment of Reimbursement Obligations, by depositing funds into the
Reimbursement Account as set forth in Section 2.03(b) and (ii) in the case of
other payments, by delivering funds to the Letter of Credit Issuer at its
Payment Office.
 
(b)           All computations of fees and interest shall be made by the Letter
of Credit Issuer on the basis of a year of 360 days, for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such fees or interest are payable.  Each determination by the
Letter of Credit Issuer of a rate hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
(c)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.
 
Section 2.09.    Taxes.  a)  Any and all payments by the Credit Parties
hereunder or under the other Credit Documents shall be made, in accordance with
Section 2.08, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges, fees, duties or
withholdings, and all liabilities with respect thereto, excluding, in the case
of the Letter of Credit Issuer, Excluded Taxes (all such non-excluded taxes,
levies, imposts, deductions, charges, fees, duties, withholdings and liabilities
being hereinafter referred to as "Taxes").  If any Credit Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Credit Document to the Letter of Credit Issuer, (i)
the sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.09) the Letter of Credit Issuer receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Credit Party shall make such deductions and (iii) such Credit Party shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
 
(b)           In addition, the Credit Parties agree to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Credit Document or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Credit Document (hereinafter
referred to as "Other Taxes").
 
 
-24-

--------------------------------------------------------------------------------

 
 
(c)           The Credit Parties will indemnify the Letter of Credit Issuer for
the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.09) paid by
the Letter of Credit Issuer and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto except as a result of the
gross negligence or willful misconduct of the Letter of Credit Issuer, whether
or not such Taxes or Other Taxes were correctly or legally asserted.  This
indemnification shall be made within 30 days from the date the Letter of Credit
Issuer makes written demand therefor.  The Letter of Credit Issuer shall not be
indemnified for Taxes incurred or accrued more than 180 days prior to the date
that the Letter of Credit Issuer notifies Cameron thereof.
 
(d)           Within 90 days after the date of any payment of Taxes by or at the
direction of any Credit Party, such Credit Party will furnish to the Letter of
Credit Issuer, at its address referred to in Section 8.02, (i) the original or a
certified copy of a receipt evidencing payment thereof, if the relevant taxing
authority provides a receipt, or (ii) if the relevant taxing authority does not
provide a receipt, other reasonable evidence of the payment thereof.  Should the
Letter of Credit Issuer ever receive any refund, credit or deduction from any
taxing authority to which the Letter of Credit Issuer would not be entitled but
for the payment by a Credit Party of Taxes as required by this Section 2.09 (it
being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by the Letter of Credit Issuer in its sole discretion), the Letter of Credit
Issuer thereupon shall repay to such Credit Party an amount with respect to such
refund, credit or deduction equal to any net reduction in taxes actually
obtained by the Letter of Credit Issuer and determined by the Letter of Credit
Issuer to be attributable to such refund, credit or deduction.
 
(e)           Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Credit Parties contained in
this Section 2.09 shall survive the payment in full of all Obligations and
termination in full of the Commitment.
 
Section 2.10.     Reduction or Termination of the Commitment; Effect of
Termination. (a)  Cameron shall have the right at any time and from time to
time, upon at least three Business Days' prior and irrevocable written notice to
the Letter of Credit Issuer, to terminate in whole or reduce in part the unused
portions of the Commitment, with any partial reduction to be in an amount not
less than $5,000,000 in integral multiples of $5,000,000; provided that the
Commitment may not be reduced to an amount less than the Dollar Equivalent of
the aggregate amount of outstanding Letter of Credit Liabilities (after giving
effect to payments on such proposed termination or reduction date). Any
termination of the Commitment pursuant to this Section 2.10 is permanent and may
not be reinstated.
 
(b)           Upon and at all times after the Commitment is terminated in full
pursuant to any provision of this Agreement, the Commitment shall be zero and
the Letter of Credit Issuer shall have no further obligation to issue any
Letters of Credit.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Section 2.11.    Transfers; Assignments of Proceeds.  If, at an Applicant's
request, a Letter of Credit is issued in transferable form, the Letter of Credit
Issuer shall have no duty to determine the proper identity of anyone appearing
in any transfer request, Drawing Document, or other document as transferor or
transferee, nor shall the Letter of Credit Issuer be responsible for the
validity, appropriateness or correctness of any transfer.  The Letter of Credit
Issuer is not obligated to recognize an assignment of proceeds of a Letter of
Credit unless and until the Letter of Credit Issuer consents to such assignment;
and, except as otherwise required by applicable law, the Letter of Credit Issuer
shall not be obligated to give or withhold its consent to an assignment of
proceeds of a Letter of Credit; however, if the Letter of Credit Issuer consents
to an assignment of proceeds of the Letter of Credit, the Letter of Credit
Issuer shall have no duty to determine the proper identity of anyone appearing
to be the assignor or assignee, nor shall the Letter of Credit Issuer be
responsible for the validity, appropriateness or correctness of any such
assignment.
 
Section 2.12.    Modifications of a Letter Credit. This Agreement shall be
binding upon each Applicant with respect to any Modification of a Letter of
Credit made at any Applicant's request or with any Applicant's consent.  Each
Applicant's Obligations shall not be reduced or impaired in any way by any
agreement by the Letter of Credit Issuer and the beneficiary of a Letter of
Credit extending the Letter of Credit Issuer's time to honor or to give notice
of discrepancies, and any such agreement shall be binding upon any Applicant.
 
Section 2.13.     Collateral
 
(a)           Pledge of Collateral.  The Credit Parties hereby pledge, and grant
to the Letter of Credit Issuer a first priority security interest in, all
Permitted Collateral held in any Collateral Account from time to time and all
proceeds thereof, as security for the payment of all Obligations.  The Letter of
Credit Issuer shall at all times (i) have sole control over each Collateral
Account, (ii) exercise reasonable care in the custody and preservation of any
Collateral held in any Collateral Account, (iii) be deemed to have exercised
such care if such Collateral is accorded treatment substantially equivalent to
that which the Letter of Credit Issuer accords its own property, and (iv) not
have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any Collateral or for investing such
Collateral.
 
(b)           Deposit of Collateral for Secured Letters of Credit.  The
Applicants shall, no later than one Business Day prior to the date of the
proposed issuance of a Secured Letter of Credit, deposit and maintain, or cause
a Collateral Provider to deposit and maintain,  Collateral in a Collateral
Account in the same currency in which such Secured Letter of Credit is
denominated to secure such Secured Letter of Credit in an amount equal to 100%
of the Face Amount of such Secured Letter of Credit, to the extent necessary
such that, after giving effect to such Secured Letter of Credit and any such
deposit of Collateral, there is Complete Collateral Compliance.   Any deposit of
Collateral pursuant to this Section 2.13(b) shall be deemed a representation
that no Default (as defined in the JPMorgan Credit Agreement) exists under the
JPMorgan Credit Agreement or would be caused by such deposit of
Collateral.  Subject to Section 2.13(h), Collateral that is deposited in a
Collateral Account to secure a Secured Letter of Credit in accordance with this
Section 2.13(b) shall remain in such Collateral Account for the full term of
such Secured Letter of Credit.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(c)           Deposit of Collateral for Expiration Date Exceeding Maturity
Date.  If a Letter of Credit has an Expiration Date later than the Maturity
Date, the relevant Applicant agrees that it shall, without any demand or the
taking of any other action by the Letter of Credit Issuer and no later than the
later of (i) 90 days prior to the Maturity Date and (ii) the date the Letter of
Credit Issuer issues such Letter of Credit, deposit and maintain, or cause a
Collateral Provider to deposit and maintain, Collateral in a Collateral Account
in an amount equal to 100% of the Face Amount of such Letter of Credit, in the
same currency in which such Letter of Credit is denominated, plus the amount of
all Issuance Fees scheduled to be paid through the Expiration Date of such
Letter of Credit (or increase the Collateral held in respect of a Secured Letter
of Credit to such amount) (any such required Collateral, the "Section 2.13(c)
Collateral").  Such Collateral shall be required in addition to any other
Collateral that may be on deposit with respect to any Secured Letter of Credit
or otherwise.  Any Unsecured Letter of Credit required to be secured pursuant to
this Section 2.13(c) shall continue to be considered an Unsecured Letter of
Credit for purposes of determining the Issuance Fee applicable to such Letter of
Credit.
 
(d)           Deposit of Collateral Upon Disposition of a Substantial Portion of
the Assets.  If, after giving effect to the disposition of a Substantial Portion
of the assets of Cameron and its Subsidiaries, taken as a whole, the ratio of
Total Debt to Total Capitalization for Cameron, on a consolidated basis with the
Subsidiaries, is greater than 60%, then the Applicants shall deposit, or cause a
Collateral Provider to deposit, Collateral into a Collateral Account, such that
the Collateral Value in the Collateral Accounts equals or exceeds, in the
aggregate, an amount equal to 100% of the then aggregate Letter of Credit
Liabilities with respect to each outstanding Letter of Credit in the currency in
which such Letter of Credit is denominated, plus the amount of all Issuance Fees
for each outstanding Letter of Credit scheduled to be paid through the
Expiration Date of such Letter of Credit (any such required Collateral, the
"Section 2.13(d) Collateral").  Such Collateral shall be required in addition to
any other Collateral that may be on deposit with respect to any Secured Letter
of Credit or otherwise.  Any Unsecured Letter of Credit required to be secured
pursuant to this Section 2.13(d) shall continue to be considered an Unsecured
Letter of Credit for purposes of determining the Issuance Fee applicable to such
Letter of Credit.   When the ratio of Total Debt to Total Capitalization is
being calculated for purposes of this Section 2.13(d) (and only in that case),
Total Debt shall be deemed to include contingent obligations with respect to
commercial letters of credit, standby letters of credit, and bank guaranties, in
each case, whether they support performance obligations or financial
obligations.
 
(e)           Deposit of Collateral Upon Event of Default.   The Applicants
shall deposit and maintain, or cause a Collateral Provider to deposit and
maintain, Collateral into a Collateral Account to the extent required by Section
7.02.  Such Collateral shall be required in addition to any other Collateral
that may be on deposit with respect to any Secured Letter of Credit or
otherwise.  Any Unsecured Letter of Credit required to be secured pursuant to
this Section 2.13(e) shall continue to be considered an Unsecured Letter of
Credit for purposes of determining the Issuance Fee applicable to such Letter of
Credit.


(f)           Deposit of Collateral to Achieve Complete Collateral
Compliance.  If at any time the Applicants have not achieved Complete Collateral
Compliance (such failure to achieve being referred to as an "Additional
Collateral Event"), then the Applicants shall, within five Business Days after
receiving a written request from the Letter of Credit Issuer, deposit, or cause
a Collateral Provider to deposit, into a Collateral Account additional
Collateral such that after giving effect to such deposit there shall be Complete
Collateral Compliance.
 
 
-27-

--------------------------------------------------------------------------------

 
 
(g)           Collateral Information.  In addition to the quarterly reporting
requirement required under Section 5.01(c), the Letter of Credit Issuer shall
have the right at any time to electronically access the Collateral Accounts or
contact the relevant Account Institutions to obtain a statement setting out the
Permitted Collateral on deposit in such Collateral Accounts and the current
value of each type of Permitted Collateral in the Collateral Accounts, and
Cameron shall cause each Account Institution to permit such access.  In
addition, Cameron agrees to, at any time and promptly upon request, provide the
Letter of Credit Issuer with any information required to be reported under
Section 5.01(c) or any additional information requested by the Letter of Credit
Issuer to ascertain the type or nature of Collateral, the Collateral Value or
the Letters of Credit secured thereby.
 
(h)           Release of Collateral.
 
(i)           Collateral Securing Secured Letters of Credit.
 
A.           In connection with the cancellation, expiration, termination of or
reduction in value of a Secured Letter of Credit, Cameron may submit a Request
to Withdraw Collateral, requesting that the Letter of Credit Issuer approve a
release of Collateral securing such Secured Letter of Credit, so long as (1) the
Collateral Value exceeds the Required Collateral Amount by at least $250,000
immediately prior to such release, (2) Complete Collateral Compliance exists and
would exist after giving effect to such release, (3) no Default or Event of
Default exists or would be caused by such release, and (4) such Letter of Credit
is not required be secured under any of Section 2.13(c), Section 2.13(d), or
Section 2.13(e); provided that the amount of Collateral securing any Secured
Letter of Credit released pursuant to this Section 2.13(h)(i)(A) shall not
exceed the Face Amount of such Secured Letter of Credit (or in the case of a
reduction in value, shall not exceed the amount of such reduction in the Face
Amount of such Secured Letter of Credit).  If all such conditions have been
satisfied, the Letter of Credit Issuer shall approve such release.
 
B.           Cameron may submit a Request to Withdraw Collateral, requesting
that the Letter of Credit Issuer approve, in its sole discretion, a release of
all of the Collateral securing a Secured Letter of Credit so long as (1)
Complete Collateral Compliance exists and would exist after giving effect to
such release, (2) no Default or Event of Default exists or would be caused by
such release, and (3) such Letter of Credit is not required be secured under any
of Section 2.13(c), Section 2.13(d), or Section 2.13(e).  If the Letter of
Credit Issuer in its sole discretion approves the release of such Collateral,
then Cameron shall, on the date of such release, pay to the Letter of Credit
Issuer in immediately available funds all additional fees or other amounts
payable pursuant to Section 2.02(c)(iii) and such Secured Letter of Credit shall
then be deemed to be an Unsecured Letter of Credit from the date that such
Collateral is released.
 
(ii)           Collateral Required under Section 2.13(c), Section 2.13(d) and
Section 2.13(e).  Cameron may submit a Request to Withdraw Collateral,
requesting that the Letter of Credit Issuer approve a release of Collateral that
was required under Section 2.13(c), Section 2.13(d), or Section 2.13(e) securing
a Letter of Credit so long as (A) Complete Collateral Compliance exists and
would exist after giving effect to such release, (B) no Default or Event of
Default exists or would be caused by such release and (C) such Letter of Credit
is no longer required to be secured under any of Section 2.13(c), Section
2.13(d), or Section 2.13(e).  If all such conditions have been satisfied, the
Letter of Credit Issuer shall approve such release.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(iii)           Method of Release.  Each such request referred to in the
preceding sections (i) and (ii) shall be made pursuant to a Request to Withdraw
Collateral, which shall (A) specify the Collateral Account from which Cameron
requests that Collateral be released, the Collateral to be released, the amount
of Collateral requested to be released, and the applicable Approved Currency of
such Collateral, (B) specify the requested date of release of such Collateral
(which shall be a Business Day not sooner than 5 Business Days after the Letter
of Credit Issuer's receipt of such notice), (C) if such release relates to the
cancellation, expiration, termination of or reduction in value of a Secured
Letter of Credit, specify the Secured Letter of Credit to which such Collateral
relates, (D) certify that Complete Collateral Compliance then exists and will
exist after giving effect to such release, (E) certify that no Default or Event
of Default then exists or would be caused by such release, (F) certify such
release is in compliance with the relevant section above and (G) include any
other information contemplated by Exhibit D.  Each such Request to Withdraw
Collateral shall be accompanied by a Collateral Certificate dated as of the date
of such proposed withdrawal, and shall include a calculation showing pro forma
Complete Collateral Compliance after giving effect to such requested withdrawal
and, with respect to a Request to Withdraw Collateral relating to Collateral
required to be pledged pursuant to Section 2.13(d), a Compliance Certificate
with a calculation showing pro forma compliance with the ratio in Section
2.13(d).
 
ARTICLE III
CONDITIONS
 
Section 3.01.    Initial Conditions Precedent.  The obligation of the Letter of
Credit Issuer to issue the initial Letter of Credit pursuant to the terms and
conditions of this Agreement is subject to the condition precedent that the
Letter of Credit Issuer shall have received on or before the day of issuance of
the initial Letter of Credit the following, each dated on or before such day, in
form and substance reasonably satisfactory to the Letter of Credit Issuer (the
first day when all such conditions have been satisfied or waived is hereinafter
referred to as the "Effective Date"):
 
(a)           Duly executed signature pages to this Agreement, any Collateral
Provider Guaranty, any Subsidiary Guaranty and any Account Control Agreement
(including by facsimile or other electronic means) in a sufficient number of
signed counterparts as requested by the Letter of Credit Issuer.
 
(b)           A certificate of the Secretary, Assistant Secretary, or any other
officer, director, or manager of each Credit Party and Collateral Provider
certifying (i) the resolutions of the board of directors or managers of such
Credit Party or Collateral Provider authorizing the execution of each Credit
Document to which such Credit Party or Collateral Provider is a party, (ii) the
charter and bylaws or other applicable organizational documents of such Credit
Party or Collateral Provider, (iii) certificates of existence, good standing and
qualification, or an equivalent thereto, from appropriate government officials
with respect to such Credit Party or Collateral Provider, provided that such
government officials of the applicable jurisdiction issue such certificates or
an equivalent thereto, (iv) all other documents evidencing any necessary company
action and governmental, shareholder and third-party consents, approvals and
filings, if any, with respect to each such Credit Document and the transactions
thereunder, and (v) the names and true signatures of the officers (or agents) of
such Credit Party or Collateral Provider authorized to sign each Credit Document
to be executed by it.
 
 
-29-

--------------------------------------------------------------------------------

 
 
(c)           A certificate of a Responsible Officer of Cameron certifying (i)
that the representations and warranties contained in each Credit Document are
true and correct in all material respects as of the Effective Date (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects), (ii) as to the
satisfaction of all conditions set forth in this Section 3.01, (iii) no Event of
Default or Default exists on the Effective Date or would result therefrom, (iv)
the absence of any Material Adverse Effect since the date of Cameron's last
audited financial statements, and (v) the annual Consolidated audited financial
statements of Cameron and its Subsidiaries for the fiscal year ended December
31, 2010 and the quarterly Consolidated unaudited Consolidated financial
statements of Cameron and its Subsidiaries for the fiscal quarters ended March
31, 2011, June 30, 2011, and September 30, 2011, in each case delivered to the
Letter of Credit Issuer prior to the Effective Date, are true and correct copies
of such financial statements, fairly present the Consolidated financial
condition of Cameron as of such dates, and were, to the best of such officer's
knowledge, prepared in conformity with GAAP.
 
(d)           Certificates of existence, good standing and qualification from
appropriate state officials with respect to each Credit Party and Collateral
Provider and foreign equivalents for each Non-U.S. Credit Party and each
Collateral Provider that is not incorporated under the laws of the United States
of America or a state thereof (each, a "Non-U.S. Collateral Provider").
 
(e)           A legal opinion of Porter Hedges LLP, counsel to the Credit
Parties, including without limitation certain specific no-conflicts opinions to
the JPMorgan Credit Agreement and Cameron's other debt documents, in form and
substance reasonably satisfactory to the Letter of Credit Issuer.
 
(f)           A legal opinion of William C. Lemmer, Esq., in-house counsel to
the Credit Parties, in form and substance reasonably satisfactory to the Letter
of Credit Issuer.
 
(g)           A legal opinion of external New York counsel to the Credit Parties
in form and substance reasonably acceptable to the Letter of Credit Issuer.
 
(h)           Evidence of appointment by each Non-U.S. Credit Party of CT
Corporation System as its domestic process agent in accordance with Section
8.17.
 
(i)           The audited Consolidated financial statements of Cameron and its
Subsidiaries dated as of December 31, 2010 and unaudited Consolidated financial
statements of Cameron and its Subsidiaries dated as of March 31, 2011, June 30,
2011, and September 30, 2011.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(j)           All documents required for the establishment of the Reimbursement
Account, executed by the Applicants.
 
(k)           There shall exist no pending or threatened litigation, request,
directive, injunction, stay, order, or proceeding since December 31, 2010 that
could reasonably be expected to have a Material Adverse Effect.
 
(l)           All documentation and other information that the Credit Parties
are required by bank regulatory authorities to deliver to the Letter of Credit
Issuer under applicable "know your customer" and anti-money laundering rules and
regulations, including Title III of the Patriot Act, that has been identified by
the Letter of Credit Issuer and notified to the Credit Parties.
 
(m)           Evidence of payment by the Credit Parties of all accrued fees,
expenses and disbursements required to be paid by the Credit Parties on the date
hereof, including the fees and expenses of counsel to the Letter of Credit
Issuer.
 
(n)           Completion of Cameron's installation of the Bolero System and the
respective trade modules or completion of Cameron’s installation of CitiDirect.
 
(o)           Such other documents, governmental certificates, conditions,
agreements and lien searches as the Letter of Credit Issuer may reasonably
request.
 
Section 3.02.    Additional Conditions Precedent to Each Letter of Credit.  The
obligation of the Letter of Credit Issuer to issue or Modify each Letter of
Credit shall be subject to the additional conditions precedent that, on the date
of issuance (or Modification) of such Letter of Credit (the "Issuance Date"),
the following statements shall be true (and each of the giving of the applicable
Notice of Letter of Credit and the acceptance by the applicable Applicant of the
issuance (or Modification) of such Letter of Credit shall constitute a
representation and warranty by the Applicant that on the Issuance Date, such
statements are true):
 
(a)           The representations and warranties contained in Section 4.01 and
the other Credit Documents are true and correct in all material respects as of
the Issuance Date (other than those representations and warranties that (A) are
subject to a materiality qualifier, which shall be true and correct in all
respects, (B) expressly relate solely to a specific earlier date and that remain
true and correct in all material respects as of such earlier date), after giving
effect to the issuance (or Modification) of such Letter of Credit, as though
made on and as of such date.
 
(b)           No Event of Default or Default has occurred and is continuing, or
would result from the issuance (or Modification) of such Letter of Credit.
 
(c)           No Default (as defined in the JPMorgan Credit Agreement) has
occurred and is continuing under the JPMorgan Credit Agreement or would result
from the issuance (or Modification) of such Letter of Credit or any deposit of
Collateral made in connection therewith, and such Letter of Credit and any such
deposit of Collateral, would not be prohibited by the JPMorgan Credit Agreement.
 
 
-31-

--------------------------------------------------------------------------------

 
 
(d)           The relevant Applicant shall have delivered to the Letter of
Credit Issuer a Notice of Letter of Credit with respect to such Letter of
Credit.
 
(e)           If such Letter of Credit is to be a Financial Letter of Credit, as
determined by the Letter of Credit Issuer in accordance with Section 2.01,
Cameron shall have delivered to the Letter of Credit Issuer a certificate of a
Responsible Officer of Cameron demonstrating that the Financial Letter of Credit
Percentage would not be greater than 10% after giving effect to the issuance (or
Modification) of such Financial Letter of Credit, unless otherwise approved by
the Letter of Credit Issuer in its sole discretion.
 
(f)           If such Letter of Credit is to be a Secured Letter of Credit, as
indicated by the Applicant in the relevant Notice of Letter of Credit, (A) there
shall be Complete Collateral Compliance after giving effect to the issuance of
such Letter of Credit and any deposit of Collateral made pursuant to Section
2.13(b) in connection with such Letter of Credit and (B) there shall be a
Collateral Account established and maintained in accordance with this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.01.     Representations and Warranties.  Each of the Credit Parties
represents and warrants to the Letter of Credit Issuer as follows:
 
(a)           Existence and Standing.  Each of the Credit Parties is a
corporation, partnership or limited liability company (or comparable foreign
entity) duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing (or foreign equivalent) under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.  Each of the
Credit Parties and each of the Subsidiaries is duly qualified and in good
standing (to the extent applicable) as a foreign corporation or other business
entity and is duly authorized to conduct its business in each jurisdiction in
which its business is conducted or proposed to be conducted except where the
failure to qualify may not reasonably be expected to have a Material Adverse
Effect.
 
(b)           Authorization and Validity.  Each of the Credit Parties has the
power and authority and legal right to execute and deliver the Credit Documents
to which it is a party and to perform its obligations thereunder.  The execution
and delivery by each Credit Party of the Credit Documents to which it is a party
and the performance of its obligations thereunder have been duly authorized by
proper corporate or similar proceedings, and the Credit Documents to which each
of the Credit Parties is a party constitute legal, valid and binding obligations
of such Credit Party enforceable against each such Credit Party in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(c)           No Conflict; Government Consent.  Neither the execution and
delivery by each of the Credit Parties of the Credit Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on any
Credit Party or any of their respective Subsidiaries or (ii) any Credit Party's
or any of their Subsidiaries' articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any material indenture, instrument or
agreement to which any of the Credit Parties or any of their respective
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of any
Credit Party or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the Credit
Parties or any of their Subsidiaries, is required to be obtained by any Credit
Party or any of their Subsidiaries in connection with the execution and delivery
of the Credit Documents, the borrowings under this Agreement, the payment and
performance by the Credit Parties of the Obligations or the legality, validity,
binding effect or enforceability of any of the Credit Documents.
 
(d)           Financial Statements.  The audited Consolidated financial
statements for the fiscal year ended December 31, 2010 of Cameron and its
Subsidiaries and the quarterly Consolidated unaudited financial statements for
the fiscal quarters ended March 31, 2011, June 30, 2011, and September 30, 2011
of Cameron and its Subsidiaries, in each case heretofore delivered to the Letter
of Credit Issuer, were prepared in accordance with GAAP in effect on the date
such statements were prepared and fairly present in accordance with GAAP the
Consolidated financial condition and operations of Cameron and its Subsidiaries
at such date and the Consolidated results of their operations for the period
then ended.
 
(e)           No Material Adverse Effect.  No event or condition has occurred or
arisen since December 31, 2010 which could reasonably be expected to have a
Material Adverse Effect.
 
(f)           Taxes.  Cameron and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed, whether in the United States or in any foreign jurisdiction, and have
paid or provided for the payment of all taxes due pursuant to said returns or
pursuant to any assessment received by Cameron or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists.  The United States income tax returns of Cameron and its
Subsidiaries have been audited by the Internal Revenue Service (or the
applicable statute of limitations has expired) through the years ending December
31, 2006.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes.  The charges, accruals and reserves on the books of
Cameron and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
 
(g)           Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting Cameron
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the issuing of any
Letter of Credit hereunder.  Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, Cameron has no material contingent obligations
not provided for or disclosed in the financial statements referred to in Section
4.01(d).
 
 
-33-

--------------------------------------------------------------------------------

 
 
(h)           Subsidiaries.  Schedule 4.01(h)(i) contains an accurate list of
all Subsidiaries of Cameron as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by Cameron or other
Subsidiaries.  Schedule 4.01(h)(ii) contains an accurate list of all
Subsidiaries of Cameron that are Subsidiary Applicants.  Each Subsidiary is a
Wholly-Owned Subsidiary, all of the issued and outstanding shares of capital
stock of which is owned by Cameron or one of its Wholly-Owned Subsidiaries.  All
of the issued and outstanding shares of capital stock of each Subsidiary or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non assessable, and are free and clear of all
Liens.  No authorized but unissued or treasury shares of capital stock of any
Subsidiary are subject to any option, warrant, right to call, or commitment of
any kind or character.  Except as set out on Schedule 4.01(h)(i), no Subsidiary
has any outstanding stock or securities convertible into or exchangeable for any
shares of its capital stock, or any right issued to any Person (either
preemptive or other) to subscribe for or to purchase, or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments, or claims of any character relating to
any of its capital stock or any stock or securities convertible into or
exchangeable for any of its capital stock other than as expressly set out in the
certificate or articles of incorporation or other charter document of Cameron or
such Subsidiary.
 
(i)           ERISA.  The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $50,000,000.  Neither Cameron nor any other member
of the Controlled Group has incurred, or is reasonably expected by Cameron to
incur, any withdrawal liability to Multiemployer Plans.  Each Plan complies in
all material respects with all applicable requirements of law and regulations,
no material Reportable Event has occurred with respect to any Plan, neither
Cameron nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Single Employer Plan.
 
(j)           Accuracy of Information.  No information, exhibit or report
furnished by Cameron or any of its Subsidiaries to the Letter of Credit Issuer
in connection with the negotiation of, or compliance with, the Credit Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading.
 
(k)           Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of Cameron and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
 
(l)           [Reserved].
 
 
-34-

--------------------------------------------------------------------------------

 
 
(m)           Compliance With Laws.  Cameron and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
 
(n)           Ownership of Properties.  Cameron and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 5.17, to all of
the respective material Property and assets owned by Cameron and its
Subsidiaries.
 
(o)           Plan Assets; Prohibited Transactions.  None of the Credit Parties
is an entity deemed to hold "plan assets" within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of Section
4975 of the Code), and neither the execution of this Agreement nor the issuing
of any Letter of Credit hereunder gives rise to a prohibited transaction within
the meaning of Section 406 of ERISA or Section 4975 of the Code.
 
(p)           Environmental Matters.  In the ordinary course of its business,
the officers of Cameron consider the effect of Environmental Laws on the
business of Cameron and its Subsidiaries, in the course of which they identify
and evaluate potential risks and liabilities accruing to Cameron and its
Subsidiaries due to Environmental Laws.  On the basis of this consideration,
Cameron has concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect.  None of Cameron or any of its Subsidiaries has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non compliance or remedial action
is reasonably expected by Cameron to have a Material Adverse Effect.
 
(q)           Investment Company Act.  None of Cameron or any of its
Subsidiaries is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.
 
(r)           [Reserved].
 
(s)           Foreign Assets Control Regulations, etc.. (1) No Letter of Credit
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
 
(ii)           Neither Cameron nor any of its Subsidiaries (A) is, or will
become, a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order or (B) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such
Person.  Cameron and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(iii)           No Letter of Credit will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such act applies
to Cameron and its Subsidiaries.
 
(t)           Obligations Pari Passu.  The obligations of each Credit Party
arising under this Agreement and the Credit Documents rank pari passu and equal
in right of payment with all of the other Indebtedness of such Credit Parties
and their Subsidiaries, which is not by its terms secured by any assets of such
Credit Party, Collateral Provider or their Subsidiaries, and which is not
subordinate in right of payment to any other Indebtedness of such Credit Party
or their Subsidiaries.
 
(u)           Not a Representative.  Each Applicant is acting for itself and for
no other Person or entity in requesting the issuance of each Letter of Credit,
except to the extent that Cameron is acting as a co-applicant with a Subsidiary
Applicant.
 
(v)           Collateral Accounts.  Schedule 4.01(v) sets forth each Collateral
Account.
 
ARTICLE V
COVENANTS
 
During the term of this Agreement, unless the Letter of Credit Issuer shall
otherwise consent in writing:
 
Section 5.01.    Reporting.  Cameron will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Letter of Credit Issuer, except to the extent
already furnished to Citibank, N.A., as a Lender under the JPMorgan Credit
Agreement:
 
(a)           On or before the earlier of (i) 90 days after the close of each of
its fiscal years and (ii) the date on which filing such report with the SEC is
required (taking into account any extensions granted by the SEC), an unqualified
audit report certified by Ernst & Young, L.L.P., or any other independent
certified public accountants reasonably acceptable to the Letter of Credit
Issuer, prepared in accordance with GAAP on a consolidated basis for itself and
its Subsidiaries, including a balance sheet as of the end of such period,
related profit and loss and statement of change of shareholders' equity, and a
statement of cash flows; provided that, if any financial statement referred to
in this Section 5.01(a) is readily available on-line through EDGAR as of the
date on which such financial statement is required to be delivered hereunder and
Cameron shall have notified the Letter of Credit Issuer in its Compliance
Certificate that such financial statement is so available, Cameron shall not be
obligated to furnish copies of such financial statements.  The 90-day period
referenced above shall be extended for up to 15 days for any fiscal year as to
which Cameron has received an extension from the SEC for the filing of its
annual report on SEC Form 10K.
 
 
-36-

--------------------------------------------------------------------------------

 
 
(b)           On or before the earlier of (i) 45 days after the close of the
first three quarterly periods of each of its fiscal years and (ii) the date on
which filing such report with the SEC is required (taking into account any
extensions granted by the SEC), for itself and its Subsidiaries, a consolidated
unaudited balance sheet as at the close of each such period and consolidated
profit and loss and statement of change of shareholders' equity and a statement
of cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by a Responsible Officer of Cameron; provided
that, if any financial statement referred to in this Section 5.01(b) is readily
available on-line through EDGAR as of the date on which such financial statement
is required to be delivered hereunder and Cameron shall have notified the Letter
of Credit Issuer in its Compliance Certificate that such financial statement is
so available, Cameron shall not be obligated to furnish copies of such financial
statements.  The 45-day period referenced above shall be extended for up to 15
days for any fiscal quarter as to which Cameron has received an extension from
the SEC for the filing of its quarterly report on SEC Form 10Q.
 
(c)           On or before 45 days after the end of each of its fiscal quarters,
and at any other time reasonably requested by the Letter of Credit Issuer, a
certificate (each, a "Collateral Certificate") in substantially the form of
Exhibit H computed as of the last Business Day of the immediately preceding
quarter signed by a Responsible Officer of Cameron, certifying as to (1) the
amount and Approved Currency of each type of Permitted Collateral contained in
each Collateral Account, (2) a calculation of the total Collateral Value, (3)
the letter of credit number, beneficiary, Face Amount, Approved Currency, and
Stated Expiry Date of each Secured Letter of Credit, (4) the letter of credit
number, beneficiary, Face Amount, Approved Currency, and Stated Expiry Date of
each outstanding Letter of Credit that is required to be secured by Collateral
in accordance with Section 2.13(c), Section 2.13(d), or Section 2.13(e), (5) a
calculation of the Required Collateral Amount and (6) any other information
needed to demonstrate that no Additional Collateral Event has occurred and is
continuing.
 
(d)           Together with the financial statements required under Sections
5.01(a) and (b), a Compliance Certificate signed by a Responsible Officer of
Cameron showing the calculations necessary to determine compliance with this
Agreement (unless such calculations have been delivered to Citibank, N.A. as a
Lender under the JPMorgan Credit Agreement) and stating that no Event of Default
or Default exists, or if any Event of Default or Default exists, stating the
nature and status thereof.
 
(e)           As soon as possible and in any event (i) within 30 days after
Cameron knows that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and (ii)
within 10 Business Days after Cameron knows that any other Termination Event
with respect to any Plan has occurred, a statement, signed by a Responsible
Officer of Cameron, describing such Termination Event and the action which
Cameron proposes to take with respect thereto.
 
(f)           As soon as possible and in any event within 30 days after receipt
by Cameron, a copy of (i) any notice or claim to the effect that Cameron or any
of its Subsidiaries is or may be liable to any Person as a result of the release
by Cameron, any of its Subsidiaries, or any other Person of any toxic or
hazardous waste or substance into the environment, and (ii) any notice alleging
any violation of any federal, state or local environmental, health or safety law
or regulation by Cameron or any of its Subsidiaries, which, in either case,
could reasonably be expected to exceed $5,000,000.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(g)           Promptly upon the furnishing thereof to the shareholders of
Cameron, copies of all financial statements, reports and proxy statements so
furnished.
 
(h)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Cameron
or any of its Subsidiaries files with the SEC, provided that, if such
registration statements and reports are readily available on-line through EDGAR
and Cameron shall have notified the Letter of Credit Issuer in writing that such
registration statements or reports are so available, Cameron shall not be
obligated to furnish copies of such documents.
 
(i)           Promptly upon any Credit Party becoming aware (other than by a
notice from the Letter of Credit Issuer) that an Additional Collateral Event has
occurred, such Credit Party shall notify the Letter of Credit Issuer in writing
of the Collateral shortfall associated with such Additional Collateral Event and
shall provide a Collateral Certificate demonstrating such shortfall.
 
(j)           Such other information (including non financial information) as
the Letter of Credit Issuer may from time to time reasonably request, including,
without limitation, information requested in order for the Letter of Credit
Issuer to comply with the USA Patriot Act.
 
Section 5.02.    Use of Proceeds.  Cameron will, and will cause each Subsidiary
to, use the Letters of Credit for general corporate purposes related to the
business of Cameron, including (in the case of certain international
jurisdictions to be approved by the Letter of Credit Issuer) to back-stop Bank
Guaranties with Protective Letters of Credit.  No Applicant will, nor will it
permit any Subsidiary to, use any of the proceeds of the Letters of Credit to
purchase or carry any "margin stock" (as defined in Regulation
U).  Notwithstanding anything in this Section 5.02 to the contrary, the terms of
this Section 5.02 shall not restrict Cameron and its Subsidiaries from
continuing to use the pool of funds treasury management approach that they have
used on a consistent basis during the 12 months immediately prior to the
Effective Date.
 
Section 5.03.    Notice of Default.  Cameron will, and will cause each
Subsidiary to, give prompt notice in writing to the Letter of Credit Issuer of
the occurrence of any Event of Default or Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.
 
Section 5.04.    Conduct of Business.  Cameron will, and will cause each
Subsidiary to, continue to operate its core business in the oil field service
industry and in other reasonably related industries and carry on and conduct its
business in substantially the same manner as it is presently conducted and do
all things necessary to maintain in full force and effect its legal existence
and the requisite rights, franchises and authority material to the conduct of
the business of Cameron and its Subsidiaries taken as a whole; provided that
Subsidiaries may enter into mergers permitted by Section 5.14 and may (other
than in the case of Credit Parties or Collateral Providers) be liquidated if
such liquidation may not reasonably be expected to have a Material Adverse
Effect.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 5.05.    Taxes.  Cameron will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those (a) which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP, and (b) where the failure to do so could not (in the
aggregate for all such failures) reasonably be expected to have a Material
Adverse Effect.
 
Section 5.06.    Insurance.  Cameron will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and Cameron will furnish to the Letter of Credit Issuer
upon request a summary of the insurance carried.
 
Section 5.07.    Compliance with Laws.  Cameron will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the failure to comply with which
could reasonably be expected to have a Material Adverse Effect or for which the
compliance is being contested in good faith by appropriate proceedings.  Cameron
will, and will cause each Subsidiary to, comply with any letter of credit
customs or practice now or later applicable to it in connection with any Letter
of Credit.
 
Section 5.08.    Maintenance of Properties.  Cameron will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
Section 5.09.    Inspection.  Cameron will, and will cause each Subsidiary to,
permit the Letter of Credit Issuer, by its representatives and agents, to
inspect any of the Property, books and financial records of Cameron and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of Cameron and each Subsidiary, and to discuss the affairs,
finances and accounts of Cameron and each Subsidiary with, and to be advised as
to the same by, their respective officers at such reasonable times and intervals
as the Letter of Credit Issuer may designate  The Letter of Credit Issuer shall
give Cameron three (3) Business Days' notice of each such inspection, shall
schedule such inspections during normal business hours, shall conduct the
inspection in a manner that does not unreasonably and materially interfere with
the business operations of Cameron and its Subsidiaries, and if no Event of
Default has occurred and is continuing, shall conduct no more than one
inspection during each calendar year.  When no Event of Default has occurred and
is continuing, any such inspection or examination shall be at the Letter of
Credit Issuer's cost and expense.  When an Event of Default has occurred and is
continuing, any such inspection or examination shall be at Cameron's cost and
expense.
 
 
-39-

--------------------------------------------------------------------------------

 
 
Section 5.10.    Credit Agreement Notices.  Cameron will promptly provide the
Letter of Credit Issuer with a copy of all amendments, waivers and notices
delivered by or to Cameron or its Material Subsidiaries under the JPMorgan
Credit Agreement, or any refinancing or replacement thereof, if, at the time
such amendment, waiver or notice is adopted or given, the Letter of Credit
Issuer is no longer a lender under the JPMorgan Credit Agreement or such
refinancing or replacement thereof.
 
Section 5.11.    Further Assurances.  Each Credit Party shall cure promptly any
defects in the execution, delivery, and recordations of the Credit
Documents.  Each Credit Party hereby authorizes the Letter of Credit Issuer to
file any financing statements or other similar documents without the signature
of the Credit Party to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under any of
the Credit Documents.  Cameron at its expense will, and will cause each other
Credit Party, to promptly execute and deliver to the Letter of Credit Issuer
upon request all such other documents, agreements and instruments to comply with
or accomplish the covenants and agreements of the Credit Party, as the case may
be, in the Security Instruments, the Guaranties, and this Agreement, or to
further evidence and more fully describe the collateral intended as security for
the Letters of Credit, or to correct any omissions in the Security Instruments,
or to state more fully the security obligations set out herein or in any of the
Security Instruments, or to perfect, protect or preserve any Liens created
pursuant to any of the Security Instruments, or to make any recordings or to
file any notices or obtain any consents, all as may be necessary or appropriate
in connection therewith or to enable the Letter of Credit Issuer to exercise and
enforce its rights and remedies with respect to any Collateral or proceeds
thereof.
 
Section 5.12.     [Reserved].
 
Section 5.13.     Indebtedness.  Cameron will not permit any Subsidiary to
create, incur or suffer to exist any Indebtedness, except,
 
(a)           the Obligations;
 
(b)           Indebtedness of any Subsidiary to Cameron or any other Subsidiary;
 
(c)           Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that such Indebtedness existed at the time such Person
becomes a Subsidiary and was not incurred in contemplation of or in connection
with such Person becoming a Subsidiary;
 
(d)           any refunding or refinancing of any Indebtedness referred to in
clause (c) above; provided that the amount of such Indebtedness is not increased
and the maturity thereof is not extended;
 
(e)           Indebtedness of any Subsidiary that has guaranteed the Obligations
pursuant to a Subsidiary Guaranty that is an unlimited guaranty of payment and
in substantially the form attached as Exhibit F; and
 
 (f)           other Indebtedness in an aggregate principal amount outstanding
at any time not exceeding 20% of Consolidated Net Worth at such time.
 
 
-40-

--------------------------------------------------------------------------------

 
 
Section 5.14.     Merger.  Cameron will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, except that (a) a
Subsidiary may merge into Cameron or any Subsidiary of Cameron and (b) Cameron
or any Subsidiary may merge or consolidate with any other Person, so long as
immediately thereafter (and after giving effect thereto), (i) no Event of
Default or Default exists, (ii) in the case of a merger or a consolidation
involving Cameron, Cameron is the continuing or surviving corporation, and (iii)
in the case of a merger or a consolidation involving a Credit Party or
Collateral Provider other than Cameron, if such Credit Party or Collateral
Provider other than Cameron is not the continuing or surviving entity, then the
continuing or surviving entity has agreed in writing to assume the obligations
of such Credit Party or Collateral Provider under the Credit Documents.
 
Section 5.15.     Sale of Assets.  Neither Cameron nor any Subsidiary shall,
directly or indirectly, in one transaction or a series of transactions, sell,
transfer, or otherwise dispose of all or substantially all of the assets of
Cameron and its Subsidiaries, taken as a whole.
 
Section 5.16.     [Reserved].
 
Section 5.17.     Liens.  Cameron will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of
Cameron or any of its Subsidiaries, except:
 
(a)           Liens securing the Obligations;
 
(b)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
 
(c)           Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;
 
(d)           Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(e)           Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the value of the same or interfere with the use thereof
in the business of any Credit Party or its Subsidiaries;
 
(f)           Liens existing on the date hereof and described in Schedule 5.17;
 
(g)           Liens in the form of cash collateral in an aggregate outstanding
amount up to $350,000,000, minus the Dollar Equivalent of the Collateral Value,
securing the obligations of any Person in respect of commercial letters of
credit, standby letters of credit, and bank guaranties, in each case, which
support performance obligations;
 
 
-41-

--------------------------------------------------------------------------------

 
 
(h)           Liens in the form of deposits to secure the performance of bids,
trade contracts, leases, surety and appeal bonds, and other obligations of a
like nature;
 
(i)           Judgment Liens in respect of judgments that do not constitute a
Default under Section 7.01(j);
 
(j)           Banker's Liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
 
(k)           Liens existing on any Property prior to the acquisition thereof by
Cameron or any Subsidiary or existing on any Property of any Person that becomes
a Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, and (ii) such Lien shall not apply to any other Property of Cameron
or any other Subsidiary; and
 
(l)           Liens other than those permitted by subsections (a) through (k)
above securing Indebtedness or other obligations not at any time exceeding in
the aggregate 10% of Consolidated Net Worth.
 
Section 5.18.    Affiliates.  Cameron will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) pursuant to the reasonable requirements of
Cameron's or such Subsidiary's business and upon fair and reasonable terms no
less favorable to Cameron or such Subsidiary than Cameron or such Subsidiary
would obtain in a comparable arms length transaction, and (b) transactions
between and among Cameron and its Subsidiaries.
 
Section 5.19.     Environmental Matters.  Cameron will, and will cause each
Subsidiary to, (a) conduct its business so as to comply with all applicable
material Environmental Laws and shall promptly take corrective action to remedy
any non-compliance with any applicable material Environmental Law, except where
failure to comply or take action could not reasonably be expected to have a
Material Adverse Effect and (b) establish and maintain a management system
designed to ensure compliance with applicable material Environmental Laws and
minimize financial and other risks to Cameron and each Subsidiary arising under
applicable material Environmental Laws or as the result of environmentally
related injuries to Persons or Property.
 
Section 5.20.    Restrictions on Subsidiary Payments.  Cameron shall not, nor
shall it permit any Subsidiary to, enter into any indenture, agreement,
instrument or other arrangement which, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon the ability of any Material Subsidiary to (a)
pay dividends or make other distributions on its capital stock, (b) make loans
or advances to Cameron, or (c) repay loans or advances from Cameron; provided
that the foregoing limitations shall not apply to prohibitions or restrictions
(i) that were existing at the time such Subsidiary was acquired by Cameron or
any Subsidiary, were not created in contemplation of such acquisition, and are
applicable only to such acquired Person and the Property and/or equity interests
of such Person or (ii) contained in any agreement relating to the disposition of
a Subsidiary, restricting such payments and advances by such Subsidiary pending
its disposition.
 
 
-42-

--------------------------------------------------------------------------------

 
 
Section 5.21.    ERISA Compliance.  With respect to any Plan, neither Cameron
nor any Subsidiary shall (a) fail to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived; (b) permit the occurrence of any
Termination Event which could result in a liability of any Credit Party or any
other member of the Controlled Group in excess of $25,000,000; (c) become an
"employer" (as such term is defined in Section 3(5) of ERISA) required to
contribute to any Multiemployer Plan or a "substantial employer" (as such term
in defined in Section 4001(a)(2) of ERISA) required to contribute to any
Multiemployer Plan under circumstances such that withdrawal from such
Multiemployer Plan could reasonably be expected to have a Material Adverse
Effect or a material adverse effect on Cameron or its ability to perform its
obligations under this Agreement or any other material Credit Document; or (d)
permit the establishment or amendment of any Plan or fail to comply with the
applicable provisions of ERISA and the Code with respect to any Plan, in each
case, which could result in liability of any Credit Party or any other member of
a Controlled Group which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
Section 5.22.     Total Debt to Total Capitalization Ratio.  Cameron, on a
consolidated basis with the Subsidiaries, shall not permit the ratio of Total
Debt to Total Capitalization to be greater than 60% at any time.
 
Section 5.23.     Removal of Collateral.  No Credit Party shall withdraw or
remove any Collateral from any Collateral Account except pursuant to Section
2.13(h).
 
ARTICLE VI
COLLATERAL ACCOUNTS
 
Section 6.01.     Generally.  All assets from time to time held in each
Collateral Account shall be subject to the Lien of the Letter of Credit Issuer
and shall constitute collateral for the payment of the Obligations.  The deposit
of amounts into a Collateral Account shall not in and of itself constitute
payment of the Obligations.
 
Section 6.02.     Control over Accounts.  The Letter of Credit Issuer shall have
control over each Collateral Account at all times pursuant to an Account Control
Agreement.  The Letter of Credit Issuer may only exercise its right to withdraw
assets from a Collateral Account in accordance with Section 7.02.
 
Section 6.03.     Changes to Collateral Accounts.  Cameron may amend Schedule
4.01(v) to designate additional deposit and securities accounts as Collateral
Accounts at any time; provided that:
 
(a)           the Letter of Credit Issuer has approved in writing the
institution at which any such Collateral Account is held (such approval not to
be unreasonably withheld or delayed);
 
(b)           each Collateral Account must be held in the name of (i) a
Collateral Provider that is a party to the Security Agreement (and any other
agreement, instrument or document necessary or desirable to create or perfect an
Acceptable Security Interest in such Collateral Account) or (ii) the Letter of
Credit Issuer;
 
 
-43-

--------------------------------------------------------------------------------

 
 
(c)           Cameron has provided or caused to be provided to the Letter of
Credit Issuer such additional documentation as the Letter of Credit Issuer
reasonably requests in connection therewith, including but not limited to an
Account Control Agreement, other Security Instruments, a Collateral Provider
Guaranty, legal opinions, financing statements, a Collateral Certificate dated
as of the date such Collateral Account is designated, and a revised Schedule
4.01(v).
 
Upon the completion of the foregoing, Schedule 4.01(v) shall be deemed amended
and restated by such revised Schedule 4.01(v).
 
Section 6.04.     Fees and Expenses Related to Collateral Accounts.  Cameron
agrees to (a) pay to each Account Institution all fees, costs, and expenses as
may be separately agreed to by Cameron and the relevant Account Institution, as
applicable, and (b) reimburse the Letter of Credit Issuer for any such fees,
costs, or expenses that the Letter of Credit Issuer has paid on behalf of any
Credit Party or Collateral Provider.
 
ARTICLE VII
EVENTS OF DEFAULT
 
Section 7.01.     Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:
 
(a)           Any representation or warranty made or deemed made by or on behalf
of Cameron or any Material Subsidiary to the Letter of Credit Issuer under or in
connection with this Agreement, any issuance of a Letter of Credit, or any
certificate or information delivered in connection with this Agreement or any
other Credit Document shall be materially false on the date such representation
or warranty is made or deemed made.
 
(b)           Nonpayment of
 
(i)           principal of any Reimbursement Obligation or Demand Loan when due
and payable in accordance with Section 2.03,
 
(ii)          any amount required to be delivered as Collateral when due and
payable in accordance with Section 2.13 or Section 7.02 or
 
(iii)         interest upon any Demand Loan or Reimbursement Obligation or any
Commitment Fee, Issuance Fee or any other obligations under Section 2.03 or any
of the Credit Documents within five days after the same becomes due.
 
(c)           The breach by any of the Credit Parties of any of the terms or
provisions of Sections 5.02, 5.03 (to the extent relating to the notice of a
Default or an Event of Default), and 5.10 through 5.23, inclusive.
 
 
-44-

--------------------------------------------------------------------------------

 
 
(d)           The breach by any of the Credit Parties or Collateral Providers
(other than a breach which constitutes an Event of Default under another Section
of this Article VI) of any of the terms or provisions of this Agreement or any
other Credit Document which is not remedied within 30 days after written notice
from the Letter of Credit Issuer.
 
(e)           Failure of Cameron or any Material Subsidiary to pay when due any
Indebtedness aggregating in excess of $75,000,000 ("Material Indebtedness"); or
the default by Cameron or any Material Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any agreement under which any such Material Indebtedness
was created or is governed, or any other event shall occur or condition exist,
the effect of which default or event or condition is to cause, or to permit the
holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of Cameron or any Material Subsidiary shall be declared to be due
and payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or Cameron or any
Material Subsidiary shall not pay, or admit in writing its inability to pay, its
debts generally as they become due; or the occurrence of any "Default" under and
as defined in the JPMorgan Credit Agreement; provided that this Section 7.01(e)
shall not apply to (a) a voluntary sale or disposition of any Property or asset
that secures Material Indebtedness if such Material Indebtedness (or any portion
thereof that becomes due as a result of such sale or disposition) is promptly
paid and (b) any event or condition that causes, or permits the holder or such
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity, or declares such Material Indebtedness
to be due and payable or required to be prepaid or repurchased prior to the
stated maturity thereof, if such event or condition is in the nature of a
mandatory prepayment requirement for asset sales, debt incurrences, equity
issuances, excess cash flow, insurance proceeds, or extraordinary receipts.
 
(f)           Cameron or any Material Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws (or
comparable foreign laws) as now or hereafter in effect, (ii) make an assignment
for the benefit of creditors, (iii) apply for, seek, consent to, or acquiesce
in, the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws (or comparable foreign laws) as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying, or file an answer admitting, the material allegations of any such
proceeding filed against it, (v) take any corporate or partnership action to
authorize or effect any of the foregoing actions set out in this Section 7.01(f)
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.01(g).
 
(g)           Without the application, approval or consent of Cameron or any
Material Subsidiary a receiver, trustee, examiner, liquidator or similar
official shall be appointed for Cameron or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in Section
7.01(f)(iv) shall be instituted against Cameron or any Material Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.
 
 
-45-

--------------------------------------------------------------------------------

 
 
(h)           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of Cameron and its Material Subsidiaries which, when taken together
with all other Property of Cameron and its Material Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.
 
(i)           Cameron or any Material Subsidiary shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $25,000,000 (or multiple judgments or orders for
the payment of an aggregate amount in excess of $50,000,000) (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith.
 
(j)           The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate $50,000,000 or any Reportable Event that could reasonably be
expected to have a Material Adverse Effect shall occur in connection with any
Plan.
 
(k)           Cameron or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
Cameron or any other member of the Controlled Group as Withdrawal Liability
(determined as of the date of such notification), exceeds $25,000,000 or
requires payments exceeding $10,000,000 per annum.
 
(l)           Cameron or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of any Credit Party and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.
 
(m)           Cameron or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by Cameron, any of its
Subsidiaries or any other Person of any toxic or hazardous waste or substance
into the environment, or (ii) violate any Environmental Law, which, in the case
of an event described in clause (i) or clause (ii), could reasonably be expected
to have a Material Adverse Effect.
 
(n)           Any Change in Control shall occur.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(o)           The Letter of Credit Issuer shall fail to have an Acceptable
Security Interest in any material portion of the Collateral, or any Security
Instrument at any time for any reason (i) ceases to create the Lien on the
Collateral or on the Collateral Accounts purported to be subject to such
agreements in accordance with the terms of such agreements, or (ii) ceases to be
in full force and effect, or (iii) is contested by any Credit Party or
Collateral Provider.
 
Section 7.02.     Remedies.
 
(a)           If any Event of Default described in Section 7.01(f) or Section
7.01(g) occurs with respect to any Credit Party, (i) the obligation and
commitment of the Letter of Credit Issuer to issue Letters of Credit shall
automatically terminate without presentment, demand, protest or notice of any
kind, all of which each of the Credit Parties hereby expressly waives, (ii) the
Obligations shall immediately become due and payable without any election or
action on the part of the Letter of Credit Issuer and without presentment,
demand, protest or notice of any kind, all of which each of the Credit Parties
hereby expressly waives, (iii) the Letter of Credit Issuer may withdraw
Collateral and any proceeds thereof from each Collateral Account in an amount
sufficient to satisfy the payment of the Obligations that are then due and
payable and (iv) the Credit Parties will be and become thereby unconditionally
obligated, without any further notice, act or demand, to deposit, or cause to be
deposited, Collateral into a Collateral Account, such that the Collateral Value
in the Collateral Accounts equals or exceeds, in the aggregate, an amount equal
to 105% of the then aggregate Letter of Credit Liabilities with respect to each
outstanding Letter of Credit in the currency in which such Letter of Credit is
denominated (such additional amount of required Collateral, the "Section 7.02(a)
Collateral").
 
(b)           If any Event of Default other than an Event of Default under
Section 7.01(f) or Section 7.01(g) exists and is continuing, the Letter of
Credit Issuer may (i) terminate or suspend the obligation and commitment of the
Letter of Credit Issuer to issue Letters of Credit, without presentment, demand,
protest or notice of any kind, all of which each of the Credit Parties hereby
expressly waives, (ii) declare the Obligations to be due and payable, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each of the Credit Parties
hereby expressly waives, (iii) withdraw Collateral and any proceeds thereof from
each Collateral Account in an amount sufficient to satisfy the payment of the
Obligations that are then due and payable, and (iv) upon notice to Cameron and
in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Credit Parties to, and the Credit
Parties will, forthwith upon demand (and without any further notice or act),
deposit, or cause to be deposited, Collateral into a Collateral Account, such
that the Collateral Value in the Collateral Accounts equals or exceeds, in the
aggregate, an amount equal to 105% of the then aggregate Letter of Credit
Liabilities with respect to each outstanding Letter of Credit in the currency in
which such Letter of Credit is denominated (such additional amount of required
Collateral, the "Section 7.02(b) Collateral" and, together with the Section
7.02(a) Collateral, the "Section 7.02 Collateral").
 
Section 7.03.     Application of Amounts Received Following the Occurrence of an
Event of Default.  Upon the occurrence and during the continuation of any Event
of Default, any amounts received by the Letter of Credit Issuer from any Credit
Party or Collateral Provider, or pursuant to its rights or remedies under any
Security Instrument, shall be applied to the Obligations in the following order
of priority:
 
 
-47-

--------------------------------------------------------------------------------

 
 
(a)           first, to the payment of any and all out-of-pocket costs and
expenses of the Letter of Credit Issuer, as provided by this Agreement or by any
other Credit Document, incurred in connection with the collection of such
payment or in respect of the enforcement of any rights of the Letter of Credit
Issuer under this Agreement or any other Credit Document, until all such fees,
costs and expenses have been paid in full;
 
(b)           second, to the payment of any due and unpaid fees to the Letter of
Credit Issuer as provided by this Agreement or any other Credit Document, until
all such fees have been paid in full;
 
(c)           third, to the payment of accrued and unpaid interest on the
Reimbursement Obligations and Demand Loans to the date of such application,
until all such accrued and unpaid interest has been paid in full;
 
(d)           fourth, (i) to the payment of principal on all Reimbursement
Obligations and Demand Loans, until all such principal has been paid in full,
and (ii) to the extent any Letter of Credit Liabilities have not been fully cash
collateralized pursuant to Section 2.13 or Section 7.02 hereof, to the cash
collateralization of such Letter of Credit Liabilities.  With respect to
Obligations that are not then payable, any amount reserved pursuant to this
Section 7.03 shall be deposited into a Collateral Account until such time or
times as such Obligations become payable or are terminated; and after such
payment or notice, any surplus reserved amount, to the extent not applied to
such Obligations, shall be available for distribution in accordance with the
priority established in this Section 7.03;
 
(e)           fifth; to the payment of any other outstanding Obligations then
due and payable until all such Obligations have been paid in full; and
 
(f)           sixth, any surplus of such amounts remaining after payment in full
in cash of all the Obligations and the termination or cash collateralization of
all Letters of Credit and the termination in full of the Commitment, shall be
paid over to Cameron, or whomever may be lawfully entitled to receive such
surplus, in a commercially reasonable time, provided that the Letter of Credit
Issuer shall not be liable for any interest, cost or expense in connection with
any delay in delivering such proceeds to Cameron or other Person.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01.    Amendments, Etc.  No amendment or waiver of any provision of
any Credit Document (other than the Account Control Agreements), nor consent to
any departure by the Credit Parties therefrom, shall in any event be effective
unless the same shall be in writing and signed by Citibank, N.A. and Cameron,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  Each Account Control Agreement
may be amended only in accordance with the terms thereof.
 
 
-48-

--------------------------------------------------------------------------------

 
 
Section 8.02.     Notices, Etc.  (a) Except as otherwise provided in this
Section 8.02, all notices and other communications provided for hereunder (other
than a Notice of Letter of Credit or a notice of a Request to Withdraw
Collateral) shall be in writing (including telecopier communication) and mailed,
telecopied, or delivered, if to a Credit Party, at Cameron's address or
telecopier number set forth below:
 

 
Cameron International Corporation
 
1333 West Loop South, Suite 1700
 
Houston, Texas 77027
 
Attention:  William Lemmer
 
Telecopier No.: 713-513-3499
 
Email address:  William.lemmer@c-a-m.com
     
With a copy to:

 

 
Cameron International Corporation
 
1333 West Loop South, Suite 1700
 
Houston, Texas 77027
 
Attention:  Keith Jennings
 
Telecopier No.: 713-513-3355
 
Email address:  Keith.Jennings@c-a-m.com

 
if to the Letter of Credit Issuer, at its address or telecopier number set forth
below:
 

 
Citibank, N.A.
 
1615 Brett Road OPS III
 
New Castle, DE 19720
 
Attention:  Lorie Paulin
 
Telecopier No.: 212-994-0961
 
Email address: lorie.paulin@citi.com

 

 
With copies to:
     
Citibank, N.A.
 
388 Greenwich Street, 34th Floor
 
New York, NY 10013
 
Attention:  Robert Malleck
 
Telephone:  (212) 816-5435
 
Facsimile:   (646) 192-1688
 
Email:  robert.malleck@citi.com
     
Citi Global Energy
 
811 Main Street, Suite 4000
 
Houston TX 77002
 
Attention: Nannette N. Dockal
 
Telephone: 713-821-4737
 
Facsimile:  713-481-0245
 
Email: nannette.n.dockal@citi.com

 
or, as to any Credit Party or the Letter of Credit Issuer, at such other address
as shall be designated by such party in a written notice to the other party.
 
 
-49-

--------------------------------------------------------------------------------

 
 
(b)           All such notices and communications shall be effective, if mailed,
five Business Days after deposit in the mails; if sent by overnight courier, one
Business Day after delivery to the courier company; and if sent by telecopier,
when received by the receiving telecopier equipment, respectively; provided that
notices and communications to the Letter of Credit Issuer shall not be effective
until received by the Letter of Credit Issuer during normal business hours and
in no event, shall a voice mail message be effective notice, communication or
confirmation hereunder.
 
(c)           Each Credit Party hereby agrees that it will provide to the Letter
of Credit Issuer all information, documents and other materials that it is
obligated to furnish to the Letter of Credit Issuer pursuant to the Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new Letter of Credit or
any Modification of any Letter of Credit, (ii) relates to the termination or
reduction of any Commitment under this Agreement, (iii) provides notice of any
Default or Event of Default, (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Letter of
Credit or Modification of any Letter of Credit hereunder, (iv) provides notice
of a new Subsidiary Applicant or (v) is a Request to Withdraw Collateral (all
such non-excluded communications being referred to herein collectively as
"Communications"), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Letter of Credit Issuer to
oploanswebadmin@citigroup.com. In addition, each Credit Party agrees to continue
to provide the Communications to the Letter of Credit Issuer in the manner
specified in the Credit Documents, but only to the extent requested by the
Letter of Credit Issuer.  The Letter of Credit Issuer agrees that the receipt of
the Communications by the Letter of Credit Issuer at its email address set forth
above during its normal business hours shall constitute effective delivery of
the Communications to the Letter of Credit Issuer for purposes of the Credit
Documents.
 
(d)           Each Credit Party hereby agrees that it will provide to the Letter
of Credit Issuer notice of any Notice of Letter of Credit or any of the
information requested by the Letter of Credit Issuer (all such communications
being referred to herein collectively as the "Electronic Communications"), by
transmitting the Electronic Communications, in an electronic format under the
Bolero System or the CitiDirect Electronic Platform (or, prior to the completion
of the installation of the Bolero System or the CitiDirect Electronic Platform,
and thereafter if requested by the Letter of Credit Issuer, in accordance with
Section 8.02(a)).
 
(e)           Each Credit Party hereby agrees that it will send any Request to
Withdraw Collateral to the Letter of Credit Issuer at its address or telecopier
number set forth below.
 
 
-50-

--------------------------------------------------------------------------------

 
 

 
Citi Global Energy
 
811 Main Street, Suite 4000
 
Houston TX 77002
 
Attention: Nannette N. Dockal
 
Telephone: 713-821-4737
 
Facsimile:  713-481-0245
 
Email: nannette.n.dockal@citi.com
     
With copies to:
     
Citibank, N.A.
 
388 Greenwich Street, 34th Floor
 
New York, NY 10013
 
Attention:  Robert Malleck
 
Telephone:  (212) 816-5435
 
Facsimile:   (646) 192-1688
 
Email:  robert.malleck@citi.com

 
EACH OF THE CITIDIRECT ELECTRONIC PLATFORM AND BOLERO SYSTEM IS PROVIDED "AS IS"
AND "AS AVAILABLE".  THE LETTER OF CREDIT ISSUER DOES NOT WARRANT THE ADEQUACY
OF THE CITIDIRECT ELECTRONIC PLATFORM OR THE BOLERO SYSTEM AND EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY ELECTRONIC
COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE LETTER OF CREDIT ISSUER IN CONNECTION WITH THE
ELECTRONIC COMMUNICATIONS, THE BOLERO SYSTEM OR THE CITIDIRECT ELECTRONIC
PLATFORM.  IN NO EVENT SHALL THE LETTER OF CREDIT ISSUER OR ANY OF ITS
AFFILIATES OR ANY OF ITS OR ITS AFFILIATES' OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, "LETTER OF CREDIT ISSUER
PARTIES") HAVE ANY LIABILITY TO ANY PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
TRANSMISSION BY ANY LETTER OF CREDIT ISSUER PARTIES OR ANY OTHER PERSON OF
ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY LETTER OF CREDIT ISSUER PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH LETTER OF CREDIT ISSUER PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
(f)           Nothing herein shall prejudice the right of the Credit Parties or
the Letter of Credit Issuer to give any notice or other communication pursuant
to any Credit Document in any other manner specified in such Credit Document.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Section 8.03.     No Waiver; Remedies.  No failure on the part of the Letter of
Credit Issuer to exercise, and no delay in exercising, any right under any
Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided in the Credit
Documents are cumulative and not exclusive of any remedies provided by law.
 
Section 8.04.     Costs, Expenses; Indemnity; Limitation of
Liability.  (a)  Each Credit Party agrees to pay, upon demand by the Letter of
Credit Issuer, (i) all reasonable costs and expenses incurred by the Letter of
Credit Issuer or any of its Affiliates in connection with any Letter of Credit
and the preparation, execution, delivery, administration, modification and
amendment of the Credit Documents and the other documents to be delivered under
the Credit Documents, due diligence in connection with the Credit Documents,
including the reasonable fees and out-of-pocket expenses of counsel for the
Letter of Credit Issuer with respect to preparation, execution, delivery and
administration of the Credit Documents and the satisfaction of the matters
referred to in Section 3.01, and (ii) all legal and other costs and expenses of
the Letter of Credit Issuer incurred during the existence of an Event of Default
in connection with the enforcement or protection of its rights with respect to
the Credit Documents and the other documents to be delivered under the Credit
Documents or incurred in connection with any workout, restructuring or
bankruptcy (whether through negotiations, legal proceedings or otherwise).
 
(b)           Each Credit Party hereby indemnifies and holds harmless the Letter
of Credit Issuer and each of its directors, officers, employees and attorneys
(collectively, "Indemnified Parties") from and against any and all expenses,
losses, claims, damages, liabilities and expenses (including reasonable fees and
disbursements of counsel and claims, damages, losses, liabilities and expenses
related to environmental matters) (collectively, "Losses") for which any of them
may become liable or which may be incurred by or asserted against an Indemnified
Party, in each case arising out of, related to or in connection with (i) any
Letter of Credit or any pre-advice of its issuance, (ii) any transaction in
which any proceeds of all or any part of the Letters of Credit are applied,
(iii) breach by any Credit Party or Collateral Provider of any Credit Document,
(iv) violation by any Credit Party or Collateral Provider of any Environmental
Law or any other law, rule, regulation or order, (v) any investigation,
litigation, or proceeding, whether or not any Indemnified Party is a party
thereto, arising out of or related to or in connection with any of the foregoing
or any Letter of Credit or any Credit Document, including any action or
proceeding to compel or restrain any presentation or payment under any Letter of
Credit, or for the wrongful dishonor of or honoring a presentation under any
Letter of Credit, (vi) any transfer, sale delivery, surrender, or endorsement of
any Drawing Document at any time(s) held by any Indemnified Party in connection
with any Letter of Credit, (vii) any independent undertaking issued by the
beneficiary of any Letter of Credit, (viii) any unauthorized Notice of Letter of
Credit or Letter of Credit or error in computer transmission, (ix) an adviser,
confirmer or other nominated person seeking to be reimbursed, indemnified or
compensated, (x) any third person seeking to enforce the rights of a Credit
Party, Collateral Provider, beneficiary, nominated person, transferee, assignee
of letter of credit proceeds or holder of an instrument or document, (xi) the
fraud, forgery or illegal action of parties other than the Indemnified Party,
(xii) the enforcement of this Agreement or any other Credit Document or any
rights or remedies under or in connection with this Agreement or any Credit
Document, (xiii) the Letter of Credit Issuer's performance of the obligations of
a confirming institution or entity that wrongfully dishonors a confirmation, or
(xiv) the acts or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or cause or event which is
beyond the control of such Indemnified Party; in each case expressly including
any such losses attributable to the negligence of such Indemnified Party, but
excluding any such losses attributable to the gross negligence or willful
misconduct of such Indemnified Party as determined pursuant to a final
non-appealable judgment of a court of competent jurisdiction.  It is the intent
of the parties hereto that each Indemnified Party shall, to the extent provided
in this Section 8.04(b), be indemnified for its own ordinary negligence. The
Letter of Credit Issuer will provide Cameron prompt notice of any matter (other
than matters solely among Indemnified Parties) as to which indemnification
pursuant to this Section 8.04(b) is claimed.  Any Indemnified Party that
proposes to settle or compromise any such indemnified claim shall give Cameron
written notice of the terms of such proposed settlement or compromise reasonably
in advance of settling or compromising such claim or proceeding.
 
 
-52-

--------------------------------------------------------------------------------

 
 
(c)           Nothing in this Agreement or any other Credit Document, expressed
or implied, is intended or shall be so construed as to impose upon the Letter of
Credit Issuer any obligations in respect of this Agreement or any other Credit
Document except as expressly set forth herein.  The liability of the Letter of
Credit Issuer (or any other Indemnified Party) under, in connection with, or
arising out of this Agreement or any Letter of Credit (or any pre-advice),
regardless of the form or legal grounds of the action or proceeding, shall be
limited to any direct damages suffered by the Credit Parties that are determined
by a court of competent jurisdiction in a final, non-appealable judgment to have
been caused directly by the Letter of Credit Issuer's gross negligence or
willful misconduct.  In no event shall the Letter of Credit Issuer be deemed to
have failed to act with due diligence or reasonable care if the Letter of Credit
Issuer's conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement.  If a Letter of Credit is to be governed by a
law other than that of the State of New York, the Letter of Credit Issuer shall
not be liable for any Losses resulting from any act or omission by the Letter of
Credit Issuer in accord with the UCP or the ISP, as applicable, and each Credit
Party shall indemnify the Letter of Credit Issuer for all such Losses.  The
Credit Party's aggregate remedies against the Letter of Credit Issuer and any
Indemnified Party for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Credit Parties to the Letter of Credit
Issuer in respect of the honored presentation in respect of such Letter of
Credit, plus interest.  Notwithstanding anything to the contrary herein, the
Letter of Credit Issuer and the other Indemnified Parties shall not, under any
circumstances whatsoever, be liable for any punitive, consequential, indirect or
special damages or losses regardless of whether the Letter of Credit Issuer or
any Indemnified Party shall have been advised of the possibility thereof or of
the form of action in which such damages or losses may be claimed.  The Credit
Parties shall take commercially reasonable actions to avoid and mitigate the
amount of any damages claimed against the Letter of Credit Issuer or any
Indemnified Party.
 
(d)           Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Credit Parties contained in
this Section 8.04 shall survive the payment in full of all Obligations.
 
 
-53-

--------------------------------------------------------------------------------

 
 
Section 8.05.     Right of Set-Off.  The Letter of Credit Issuer is hereby
authorized at any time and from time to time during the existence of an Event of
Default, to the fullest extent permitted by law, to set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Letter of Credit
Issuer to or for the credit or the account of any Credit Party or Collateral
Provider against any and all of the obligations of any Credit Party or
Collateral Provider now or hereafter existing under any Credit Document,
irrespective of whether or not the Letter of Credit Issuer shall have made any
demand under any Credit Document and although such obligations may be unmatured
or not yet payable.  The Letter of Credit Issuer agrees promptly to notify such
Credit Party or Collateral Provider after any such set-off and application made
by the Letter of Credit Issuer, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Letter of Credit Issuer under this Section are in addition to other rights
and remedies (including other rights of set-off) which the Letter of Credit
Issuer may have, including, without limitation, the right to set-off against the
Reimbursement Account pursuant to Section 2.03 and the right to set-off against
each Collateral Account pursuant to Section 7.02.  Notwithstanding anything to
the contrary in this Section 8.05, the right to set-off with respect to Cameron
Lux V shall be limited to the right to set-off against the Collateral Accounts
of Cameron Lux V.
 
Section 8.06.     Assignments.  (a)  The Letter of Credit Issuer may, in
accordance with applicable law, assign to one or more entities all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Reimbursement Obligations owing to it); provided that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement in respect of its Commitment
and the Letter of Credit Liabilities held by the assigning Letter of Credit
Issuer pursuant to Section 2.01, (ii) except in the case of an assignment of all
of the Letter of Credit Issuer's rights and obligations under this Agreement,
the Commitment of the Letter of Credit Issuer and the Reimbursement Obligations
owing to it being assigned pursuant to each such assignment (determined as of
the effective date of such assignment) shall in no event be less than the Dollar
Equivalent of $5,000,000 and shall be in an integral multiple of the Dollar
Equivalent of $1,000,000, and (iii) each such assignment shall be to an Eligible
Assignee.  Upon the effective date of such assignment, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment, have
the rights and obligations of a Letter of Credit Issuer hereunder and (y) the
Letter of Credit Issuer assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such assignment,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an assignment covering all of an assigning Letter of Credit
Issuer's rights and obligations under this Agreement, such Letter of Credit
Issuer shall cease to be a party hereto except that the rights under Sections
2.05, 2.06, 2.09 and 8.04 of such Letter of Credit Issuer shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a party hereto).
 
(b)           Notwithstanding any other provision set forth in this Agreement,
the Letter of Credit Issuer may at any time create a security interest in all or
any portion of its rights under this Agreement (including the Reimbursement
Obligations owing to it), including a security interest in favor of any Federal
Reserve Bank in accordance with Regulation A of the Federal Reserve Board.
 
 
-54-

--------------------------------------------------------------------------------

 
 
Section 8.07.     Governing Law; Entire Agreement.  This Agreement and the other
Credit Documents shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflicts of law rules
(other than Section 5-1401 of the New York General Obligations Law).  Letters of
Credit may be subject to the UCP or the ISP, at the Letter of Credit Issuer's
option.  This Agreement and the other Credit Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
 
Section 8.08.     Interest.  It is the intention of the parties hereto that the
Letter of Credit Issuer shall conform strictly to usury laws applicable to it,
if any.  Accordingly, if the transactions with the Letter of Credit Issuer
contemplated hereby would be usurious under applicable law, if any, then, in
that event, notwithstanding anything to the contrary in any Credit Document, it
is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received by the Letter of Credit Issuer under any Credit Document shall under
no circumstances exceed the maximum amount allowed by such applicable law and
any excess shall be cancelled automatically and, if theretofore paid, shall at
the option of the Letter of Credit Issuer, be applied on the principal amount of
the obligations owed to the Letter of Credit Issuer by the Credit Parties and
Collateral Providers or refunded by the Letter of Credit Issuer to the Credit
Parties and Collateral Providers, and (b) in the event that any obligation
payable to the Letter of Credit Issuer is accelerated, then such consideration
that constitutes interest under law applicable to the Letter of Credit Issuer
may never include more than the maximum amount allowed by such applicable law
and excess interest, if any, to the Letter of Credit Issuer provided for in any
Credit Document or otherwise shall be cancelled automatically as of the date of
such acceleration and, if theretofore paid, shall, at the option of the Letter
of Credit Issuer be credited by the Letter of Credit Issuer on the principal
amount of the obligations owed to it by the Credit Parties and Collateral
Providers or refunded by the Letter of Credit Issuer to the Credit Parties and
Collateral Providers.
 
Section 8.09.     Confidentiality.  The Letter of Credit Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed:
 
(a)           to its Affiliates and to its and its Affiliates' respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential);
 
(b)           to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners);
 
(c)           to the extent required by applicable laws or regulations or by any
subpoena or similar legal process;
 
(d)           to any other party hereto;
 
 
-55-

--------------------------------------------------------------------------------

 
 
(e)           in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder;
 
(f)           subject to an agreement containing provisions substantially the
same as those of this Section 8.09, (i) to any assignee of, or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) to any actual or prospective counterparty
to any swap, derivative or other transaction under which payments are to be made
by reference to the Credit Parties and their obligations, this Agreement or
payments hereunder (but only to the extent such counterparty is a commercial
bank, financial institution or is otherwise reasonably acceptable to Cameron),
(iii) any rating agency, or (iv) to the CUSIP Service Bureau or any similar
organization;
 
(g)           with the consent of Cameron; or
 
(h)           to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 8.09 or (y) becomes available
to the Letter of Credit Issuer on a nonconfidential basis from a source other
than Cameron or its Affiliates, excluding any Information from a source which,
to the actual knowledge of the Letter of Credit Issuer receiving such
Information, has been disclosed by such source in violation of a duty of
confidentiality to Cameron.
 
For purposes of this Section 8.09, "Information" means all information received
from Cameron or any of its Subsidiaries relating to Cameron or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Letter of Credit Issuer on a
nonconfidential basis prior to disclosure by Cameron or any of its Subsidiaries,
excluding any Information from a source which, to the actual knowledge of the
Letter of Credit Issuer, has been disclosed by such source in violation of a
duty of confidentiality to Cameron.  Any Person required to maintain the
confidentiality of Information as provided in this Section 8.09 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential
information.  Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Letter of Credit Issuer
contained in this Section 8.09 shall survive the payment in full of all
Obligations.
 
Section 8.10.     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
 
Section 8.11.     Domicile of Loans.  The Letter of Credit Issuer may transfer
and carry its loans at, to or for the account of any office, Subsidiary or
Affiliate of the Letter of Credit Issuer provided that the Letter of Credit
Issuer shall not be relieved of its obligations as a result thereof.
 
Section 8.12.     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Applicants and the Letter of Credit Issuer and
thereafter shall be binding upon and inure to the benefit of and be enforceable
by the Applicants and the Letter of Credit Issuer and their respective
successors and assigns, except that the Applicants shall not have the right to
assign their respective rights hereunder or any interest herein without the
prior written consent of Citibank, N.A.
 
 
-56-

--------------------------------------------------------------------------------

 
 
Section 8.13.     WAIVER OF JURY TRIAL.  THE CREDIT PARTIES AND THE LETTER OF
CREDIT ISSUER HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE NOTES,
ANY LETTER OF CREDIT, ANY OTHER CREDIT DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 8.14.     Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
Section 8.15.     FORUM SELECTION AND CONSENT TO JURISDICTION.  THE CREDIT
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT
THE SOUTHERN DISTRICT OF NEW YORK LACKS SUBJECT MATTER JURISDICTION), AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING BROUGHT BY THE
LETTER OF CREDIT ISSUER ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH CREDIT PARTY HEREBY AGREES
THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  EACH CREDIT PARTY AGREES THAT ANY ACTION
OR PROCEEDING BROUGHT BY CAMERON OR ANY OF ITS SUBSIDIARIES AGAINST THE LETTER
OF CREDIT ISSUER OR ITS AFFILIATES ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF
MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF NEW YORK LACKS SUBJECT MATTER
JURISDICTION), AND ANY APPELLATE COURT FROM ANY THEREOF.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LETTER
OF CREDIT ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS
PROPERTIES IN ANY COURT OF COMPETENT JURISDICTION, INCLUDING THE JURISDICTIONS
OF INCORPORATION OF ANY CREDIT PARTY NOT INCORPORATED IN THE UNITED STATES.
 
 
-57-

--------------------------------------------------------------------------------

 
 
THE CREDIT PARTIES IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN ACCORDANCE WITH SECTION 8.02.  THE
CREDIT PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT THE CREDIT PARTIES HAVE OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH CREDIT
PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS.
 
Section 8.16.     DAMAGES.  EACH OF THE CREDIT PARTIES AND THE LETTER OF CREDIT
ISSUER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY ACTION OR PROCEEDING REFERRED TO IN SECTION 8.15 ANY EXEMPLARY,
PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL
CONSTITUTE A WAIVER BY THE LETTER OF CREDIT ISSUER OF ANY RIGHT TO RECEIVE FULL
PAYMENT OF ALL OBLIGATIONS.
 
Section 8.17.     Appointment of Process Agent.  Each Non-U.S. Credit Party
hereby irrevocably appoints CT Corporation System (the "Process Agent"), with an
office on the Effective Date at 111 Eighth Avenue, New York, NY 10011, as its
agent to receive on behalf of it and its properties service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding.  Such service may be made by mailing by certified mail a
copy of such process to the applicable Non-U.S. Credit Party, in care of the
Process Agent at the Process Agent's above address, with a copy to Cameron, at
its address specified herein, and each Non-U.S. Credit Party hereby irrevocably
authorizes and directs the Process Agent to accept such service on its
behalf.  As an alternative method of service, each Non-U.S. Credit Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing by certified mail of copies of such process to it at
its address specified herein.  Each Non-U.S. Credit Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section shall affect the right of the Letter
of Credit Issuer to serve legal process in any other manner permitted by
applicable law or affect the right of the Letter of Credit Issuer to bring any
suit, action or proceeding against each Non-U.S. Credit Party or its property in
the courts of other jurisdictions.
 
Section 8.18.    Patriot Act Notice.  The Letter of Credit Issuer hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name and address of the Credit
Parties and other information that will allow the Letter of Credit Issuer to
identify the Credit Parties in accordance with the Patriot Act.  Cameron shall,
and shall cause each of its Affiliates to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Letter of Credit Issuer in order to assist the Letter of Credit Issuer in
maintaining compliance with the Patriot Act.
 
 
-58-

--------------------------------------------------------------------------------

 
 
Section 8.19.    Survival of Agreements, Representations and Warranties,
Etc.  All warranties, representations and covenants made in or in connection
with any Credit Document shall be considered to have been relied upon by the
Letter of Credit Issuer and shall survive the issuance of any Letter of Credit
regardless of any investigation.  In addition, the confidentiality provisions
contained in Section 8.09 shall survive the termination of this Agreement.
 
Section 8.20.    Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Letter of
Credit Issuer could purchase the first currency with such other currency on the
Business Day preceding that on which final judgment is given.  The obligation of
each Credit Party in respect of any such sum due from it to the Letter of Credit
Issuer hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the "Judgment Currency") other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Letter of Credit Issuer of any sum
adjudged to be so due in the Judgment Currency, the Letter of Credit Issuer may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency.  If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Letter of Credit Issuer
from the Credit Parties in the Agreement Currency, Cameron agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Letter of
Credit Issuer or the Person to whom such obligation was owing against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Letter of Credit Issuer in such currency, the Letter
of Credit Issuer agrees to return the amount of any excess to Cameron (or to any
other Person who may be entitled thereto under applicable law).
 
Section 8.21.    Currency Conversion.  All payments of Obligations under this
Agreement or any other Credit Document shall be made in Dollars, except for
Letter of Credit Liabilities with respect to Letters of Credit issued in any
Approved Currency other than Dollars, which shall be repaid, including interest
thereon, in such other Approved Currency.  If any payment of any Obligation,
whether through payment by any Credit Party or the proceeds of any Collateral,
shall be made in a currency other than an Approved Currency, such amount shall
be converted into an Approved Currency at the rate determined by the Letter of
Credit Issuer as the rate quoted by it in accordance with methods customarily
used by the Letter of Credit Issuer for such or similar purposes as the spot
rate for the purchase by the Letter of Credit Issuer of the Approved Currency
with the currency of actual payment through its principal foreign exchange
trading office at approximately 11:00 A.M. (local time at such office) two
Business Days prior to the effective date of such conversion, provided that the
Letter of Credit Issuer may obtain such spot rate from another financial
institution actively engaged in foreign currency exchange if the Letter of
Credit Issuer does not then have a spot rate for the Approved Currency.  The
parties hereto hereby agree, to the fullest extent that they may effectively do
so under applicable law, that (i) if for the purposes of obtaining any judgment
or award it becomes necessary to convert from any currency other than an
Approved Currency into an Approved Currency any amount in connection with the
Obligations, then the conversion shall be made as provided above on the Business
Day before the day on which the judgment or award is given, (ii) in the event
that there is a change in the applicable conversion rate prevailing between the
Business Day before the day on which the judgment or award is given and the date
of payment, Cameron will pay to the Letter of Credit Issuer such additional
amounts (if any) as may be necessary, and the Letter of Credit Issuer will pay
to Cameron such excess amounts (if any) as result from such change in the rate
of exchange, to assure that the amount paid on such date is the amount in such
other currency, which when converted at the conversion rate described herein on
the date of payment, is the amount then due in an Approved Currency, and (iii)
any amount due from Cameron under this Section 8.21 shall be due as a separate
debt and shall not be affected by judgment or award being obtained for any other
sum due.
 
 
-59-

--------------------------------------------------------------------------------

 
 
Section 8.22.     Exchange Rates.
 
(a)           Determination of Exchange Rates.  Not later than 4:00 P.M. (New
York time) on each Calculation Date, if any Letter of Credit Liabilities
denominated in a currency other than Dollars are outstanding on such date, the
Letter of Credit Issuer shall (i) determine the Exchange Rate for each such
currency other than Dollars as of such Calculation Date for all such Letter of
Credit Liabilities outstanding as of such date and (ii) give notice thereof to
Cameron.  The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a "Reset
Date"), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than Section 8.20 or any other
provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in determining the Dollar Equivalent of any amounts of a
currency other than Dollars.
 
(b)           Notice of Foreign Currency Loans and Letters of Credit.   Not
later than 4:00 P.M. (New York time) on each Reset Date and each date on which
Letters of Credit denominated in a currency other than Dollars are made or
issued, the Letter of Credit Issuer shall (i) determine the Dollar Equivalent of
the aggregate amounts of Letter of Credit Liabilities denominated in a currency
other than Dollars (after giving effect to Letters of Credit denominated in a
currency other than Dollars being made, issued, repaid, or cancelled or reduced
on such date) and (ii) notify Cameron of the results of such determination.
 
Section 8.23.     Additional Subsidiary Applicants.  a) A Subsidiary may become
a Subsidiary Applicant upon at least five Business Days' prior notice to the
Letter of Credit Issuer and Cameron's or such Subsidiary's execution and
delivery to the Letter of Credit Issuer of the following:
 
(i)           a Joinder Agreement in substantially the form of Exhibit C,
executed by such Subsidiary, under which such Subsidiary (A) joins the Agreement
as an Applicant and assumes all the obligations of an Applicant under the
Agreement and the other Credit Documents to which it or the other Applicants are
a party, (B) agrees to be bound by the provisions of the Agreement or such other
Credit Documents as if the Subsidiary had been an original party to the
Agreement and to such other Credit Documents, and (C) confirms that, as of the
date of such joinder agreement, the representations and warranties set out in
the Agreement and the other Credit Documents with respect to such Subsidiary are
true and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) and that no Event of Default or Default exists on such
date or would result therefrom;
 
 
-60-

--------------------------------------------------------------------------------

 
 
(ii)           an updated Schedule 4.01(h)(ii) reflecting the joinder of such
Subsidiary as a Subsidiary Applicant, which schedule shall be deemed
automatically amended upon the satisfaction of the requirements of this Section
8.23;
 
(iii)           such additional (or amendments to the existing) CitiDirect
Documents or documents relating to the Bolero System as the Letter of Credit
Issuer reasonably requests in connection with such joinder;
 
(iv)           if such Subsidiary will be a Non-U.S. Credit Party, evidence of
appointment by such Non-U.S. Credit Party of CT Corporation System as its
domestic process agent in accordance with Section 8.17;
 
(v)           a certificate of the Secretary, Assistant Secretary, or any other
officer, director, or manager of such Subsidiary certifying (A) the resolutions
of the board of directors or managers of such Subsidiary authorizing the
execution of each Credit Document to which such Subsidiary is a party, (B) the
charter and bylaws or other applicable organizational documents of such
Subsidiary, (C) certificates of existence, good standing and qualification, or
an equivalent thereto, from appropriate government officials with respect to
such Subsidiary, provided that such government officials of the applicable
jurisdiction issue such certificates or an equivalent thereto, (D) all other
documents evidencing any necessary company action and governmental, shareholder
and third-party consents, approvals and filings, if any, with respect to each
such Credit Document and the transactions thereunder, and (E) the names and true
signatures of the officers (or agents) of such Subsidiary authorized to sign
each Credit Document to be executed by it; and
 
(vi)           such other documents, governmental certificates, financing
statements, conditions, agreements and lien searches that the Letter of Credit
Issuer may reasonably request, including without limitation, information that a
Subsidiary Applicant is required by bank regulatory authorities to deliver to
the Letter of Credit Issuer under applicable "know your customer" and anti-money
laundering rules and regulations, including Title III of the Patriot Act, that
has been identified by the Letter of Credit Issuer and notified to such
Subsidiary Applicant.
 
(b)           The execution and delivery of any instrument adding an additional
Subsidiary Applicant as a party to this Agreement shall not require the consent
of any other Credit Party hereunder.  The rights and obligations of each
Applicant hereunder shall remain in full force and effect notwithstanding the
addition of any Subsidiary Applicant as a party to this Agreement.
 
 
-61-

--------------------------------------------------------------------------------

 
 
Section 8.24.                      Amendment and Restatement.  The parties
hereto agree that this Agreement is an amendment and restatement of the Existing
Agreement in its entirety and the terms and provisions hereof supersede the
terms and provisions thereof, and this Agreement is not a new or substitute
agreement or novation of the Existing Agreement.
 
[Signature Pages Follow.]
 
 
-62-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
APPLICANTS:
         
CAMERON INTERNATIONAL CORPORATION
       
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Vice President and Treasurer
             
CAMERON LIMITED
             
By
:
/s/ H. Keith Jennings
    H. Keith Jennings   Attorney-in-fact              
CAMERON FRANCE S.A.S.
              By :
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
                CAMERON ITALY S.R.L              
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON ITALY HOLDING S.R.L.
             
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON SYSTEMS S.R.L.
              By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON GMBH
             
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CAMERON DO BRASIL LTDA
       
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
             
CAMERON SYSTEMS DE VENEZUELA, S.A.
              By :
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON VENEZOLANA, S.A.
             
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON CANADA CORPORATION
             
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON DE MEXICO, S.A. DE C.V.
              By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
               
CAMERON (SINGAPORE) PTE. LTD.
             
By
:
/s/ H. Keith Jennings
         
H. Keith Jennings
         
Attorney-in-fact
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
LETTER OF CREDIT ISSUER:
     
CITIBANK, N.A., as Letter of Credit Issuer
       
By:
     
Name:
     
Title:
         
Commitment: $250,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01(A)
 
Existing Letters of Credit
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01(B)
 
Pricing Schedule
 

 
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Level VI
Status
Commitment Fee
.150%
.175%
.200%
.250%
.350%
.450%
Issuance Fee – Secured Letters of Credit
.250%
.250%
.250%
.250%
.375%
1.000%
Issuance Fee –  Unsecured Financial Letters of Credit
1.250%
1.250%
1.500%
2.000%
2.250%
2.500%
Issuance Fee –  Unsecured Performance Letters of Credit
.625%
.625%
.750%
1.000%
1.125%
1.250%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


"Level I Status" exists at any date if, on such date, Cameron's Moody's Rating
is A2 or better or Cameron's S&P Rating is A or better.
 
"Level II Status" exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status and (ii) Cameron 's Moody's Rating is A3 or better
or Cameron's S&P Rating is A- or better.
 
"Level III Status" exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status or Level II Status and (ii) Cameron's Moody's
Rating is Baa1 or better or Cameron's S&P Rating is BBB+ or better.
 
"Level IV Status" exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status, Level II Status or Level III Status and (ii)
Cameron's Moody's Rating is Baa2 or better or Cameron's S&P Rating is BBB or
better.
 
"Level V Status" exists at any date if, on such date, (a) Cameron has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) Cameron's Moody's Rating is Baa3 or better or Cameron's S&P
Rating is BBB- or better.
 
"Level VI Status" exists at any date if, on such date, Cameron has not qualified
for Level I Status, Level II Status,  Level III Status, Level IV Status or Level
V Status.
 
"Moody's Rating" means, at any time, the rating issued by Moody's and then in
effect with respect to Cameron's senior unsecured long-term debt securities
without third-party credit enhancement.
 
"S&P Rating" means, at any time, the rating issued by S&P and then in effect
with respect to Cameron's senior unsecured long-term debt securities without
third-party credit enhancement.
 
 

--------------------------------------------------------------------------------

 
 
"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
 
The applicable Issuance Fee and Commitment Fee shall be determined in accordance
with the foregoing table based on Cameron's Status as determined by the
then-current Moody's Rating and S&P Rating.  The credit rating in effect on any
date for the purposes of this Pricing Grid is that in effect at the close of
business on such date.  If at any time Cameron has neither a Moody's Rating nor
an S&P Rating, then Level VI Status, or such other pricing level as may be
agreed by Cameron and the Letter of Credit Issuer shall exist.  If the credit
ratings from Moody's and S&P fall within different categories, Cameron's Status
shall be based on the higher of the two ratings unless the lower rating is two
or more levels below the higher rating, in which case the rating which is one
level above the lower rating will apply.  If at any time Cameron has only a
single rating from either Moody's or S&P, then Cameron's status shall be based
on the sole remaining rating.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.01(H)(I)
 
Subsidiaries
 
See attached.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.01(H)(II)
 
Subsidiary Applicants


Subsidiary Applicant
Jurisdiction of
Organization
Address
Organizational
Number
Cameron Limited
United Kingdom
Baker & McKenzie
100 New Bridge Street
London, England
EC4V 6JA
400176
Cameron France S.A.S.
France
Plaine Saint-Pierre
C-S 620
Beziers Cedex
France 34535
 582 122 230
Cameron Italy S.R.L
Italy
Via Italo Betto 11
Voghera (PV)
Pavia, Italy 27058
 12055830157
Cameron Italy Holding S.R.L.
Italy
Via Vittor Pisani, 20
Milan Italy 20124
 
 07138870964
Cameron Systems S.R.L.
Italy
Via Cantu 8/10
Cinisello Balsamo (MI)
 
Milan, Italy 20092)
 
02980670968
Cameron GmbH
Germany
Lückenweg 1
Celle, Germany 29227
HRB 100653
Cameron do Brasil Ltda
Brazil
Baker & McKenzie (Trench, Rossi e Watanabe) – Ales
Av Dr Chucri Zaidan, 920, 130 Andar
Market Place Tower
Sao Paulo
Sao Paulo 04583-904
33.206.850.520
Cameron Systems de Venezuela, S.A.
Venezuela
Rodner, Martinez & Associates
Edificio Torre Clement, Piso 2
Piso 2, Avenida Venezuela; Urbanizacion El Rosal
Caracas, Venezuela 1060
J-070418881-8
Cameron Venezolana, S.A.
Venezuela
Rodner, Martinez & Associates
Edificio Torre Clement, Piso 2
Piso 2, Avenida Venezuela; Urbanizacion El Rosal
Caracas, Venezuela 1060
J-07039128-6
Cameron Canada Corporation
Canada (Nova Scotia)
McInnes Cooper
Purdy’s Wharf Tower II
1300-1969 Upper Water Street
Halifax
Nova Scotia B3J 2V1
3200556
Cameron de Mexico, S.A. de S.V.
Mexico
Avenida Acacias S/N Col.
Cd. Industrial Bruno Paglia Tejeria
Veracruz, Mexico C.P. 91697
CCM-931027JG5
Cameron (Singapore) Pte. Ltd.
Singapore
No. 2 Gul Circle
Jurong Industrial Estate
Jurong, Singapore 629560
 
197401101H



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.01(V)
 
Collateral Accounts.


Account Number
Account Institution
Collateral Provider
6733001841*
Union Bank, N.A.
Cameron International Corporation

 
*It is anticipated that this account will be a Collateral Account; however, as
of the Effective Date, an Acceptable Security Interest does not exist with
respect to such Collateral Account.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.17
 
Liens


Liens of Cameron and its Subsidiaries accounted for as capital lease obligations
of Cameron or such Subsidiaries.


The capital lease balance as of December 31, 2011 is as follows:
 
Cameron
  $ 13,706,425  
Cameron Canada Corporation
  $ 2,363,312  
CES US
  $ 1,437,892  
FloTec US
  $ 704,091  
Cameron Technologies U.S., Inc.
  $ 311,967  
Cameron Valves & Measurement Australia
  $ 73,091  
Cameron Valves & Measurement US
  $ 24,718  
TOTAL
  $ 18,621,496  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Collateral Provider Guaranty


Attached.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Compliance Certificate
 
Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Joinder Agreement


Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Request to Withdraw Collateral


Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
Form of Security Agreement


Attached.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
Form of Subsidiary Guaranty


Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
Notice of Letter of Credit


Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
Collateral Certificate


Attached.
 

--------------------------------------------------------------------------------